Exhibit 10.34

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

STOCK PURCHASE AGREEMENT

 

between

 

ACE INA INTERNATIONAL HOLDINGS, LTD.

 

and

 

CENTURY INDEMNITY COMPANY,

 

Sellers,

 

and

 

RANDALL & QUILTER INVESTMENT HOLDINGS LIMITED,

 

Purchaser

 

Dated as of January 5, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXECUTION COPY

 

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

    ARTICLE I          DEFINITIONS     

1.1.

  Definitions    2

1.2.

  Cy Pres    12     ARTICLE II          SALE OF THE SHARES AND CLOSING     

2.1.

  Sale of the Shares of Common Stock    12

2.2.

  Purchase Price    12

2.3.

  Pre-Closing Transactions.    12

2.4.

  Closing    13

2.5.

  Purchase Price Adjustment.    14     ARTICLE III          REPRESENTATIONS AND
WARRANTIES     

3.1.

  Representations and Warranties of Sellers    15

3.2.

  Representations and Warranties of Purchaser    32     ARTICLE IV         
CONDITIONS PRECEDENT     

4.1.

  Conditions to the Obligations of Purchaser and Sellers    35

4.2.

  Conditions to Purchaser’s Obligations    36

4.3.

  Conditions to the Sellers’ Obligations    37     ARTICLE V          COVENANTS
    

5.1.

  Conduct of Business of the Acquired Companies    38

5.2.

  Access and Information    39

5.3.

  Filings and Authorizations    40

5.4.

  Further Assurances    41

5.5.

  Instruments    42

 

i



--------------------------------------------------------------------------------

EXECUTION COPY

 

5.6.

  Additional Financial Statements and Disclosure Schedules    42

5.7.

  Conduct of Run-Off    43

5.8.

  Employee Matters.    43

5.9.

  Use of Names and Marks    45

5.10.

  Change in Tort Law    45

5.11.

  Asbestos Trust Fund    46

5.12.

  Management and Administration    46

5.13.

  Transfer of R Account    47

5.14.

  Transitional Services    47

5.15.

  Further Assurances Regarding Software Licenses    47

5.16.

  1792    47

5.17.

  Reinsurance Recoverables on Paid Losses    48

5.18.

  Disputes on Commutations and Terminations    48     ARTICLE VI          TAX
MATTERS     

6.1.

  Tax Matters.    48     ARTICLE VII          TERMINATION     

7.1.

  Termination    54

7.2.

  Effect of Termination    55     ARTICLE VIII          INDEMNIFICATION     

8.1.

  Survival of Representations and Warranties    56

8.2.

  Limitations on Indemnification    56

8.3.

  Indemnity    57

8.4.

  Third Party Claims    58

8.5.

  Exclusive Remedy, etc    59     ARTICLE IX          MISCELLANEOUS     

9.1.

  Notices    60

9.2.

  Entire Agreement    61

9.3.

  Expenses    61

 

ii



--------------------------------------------------------------------------------

EXECUTION COPY

 

9.4.

  Public Announcements    61

9.5.

  Waiver    61

9.6.

  Amendment    62

9.7.

  No Third Party Beneficiary    62

9.8.

  No Assignment; Binding Effect    62

9.9.

  Interpretation.    62

9.10.

  Invalid Provisions    63

9.11.

  Counterparts    63

9.12.

  Governing Law; Submission to Jurisdiction    63

9.13.

  WAIVER OF JURY TRIAL    63

 

EXHIBITS Exhibit A-1   -      Determination of Balance Sheets and Surpluses
Exhibit A-2   -      Illustrative Balance Sheet of AARe Exhibit A-3   -     
Illustrative Balance Sheet of BRUK Exhibit A-4   -      Illustrative Balance
Sheet of SANV Exhibit B   -      Reserve Methodology Exhibit C   -      The
Umpire Exhibit D   -      Form of BRUK Assignment Agreement Exhibit E   -     
Form of Acquired Company Assignment Agreement Exhibit F   -      Heads of Terms
for UK Servicing SCHEDULES Schedule A-1   -      Commuted Affiliate Reinsurance
Agreements Schedule A-2   -      Surviving Affiliate Reinsurance Agreements
Schedule B   -      Sellers’ Disclosure Schedules Schedule C   -      List of
Officers

 

iii



--------------------------------------------------------------------------------

EXECUTION COPY

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”), dated as of January 5, 2005,
is made by and among ACE INA International Holdings, Ltd. (“AII”), a Delaware
corporation, Century Indemnity Company (“Century” and, together with AII, the
“Sellers”), a Pennsylvania property and casualty insurance company, and Randall
& Quilter Investment Holdings Limited (“Purchaser”), a company incorporated in
England and Wales.

 

W I T N E S S E T H

 

WHEREAS, Century is the owner of all of the issued and outstanding capital stock
of ACE American Reinsurance Company (“AARe”), a Pennsylvania property and
casualty insurance company with 4,250 shares of common stock issued and
outstanding, par value $2,000 per share (the “AARe Shares”); and

 

WHEREAS, Century and AARe are the owners of all the issued and outstanding
capital stock of Brandywine Reinsurance Company S.A.N.V. (“SANV”), a Belgian
insurance company with 16,500 ordinary shares issued and outstanding, no par
value (the “SANV Shares”); and

 

WHEREAS, Century is the owner of 1 SANV Share (the “Century-Owned SANV Shares”)
and AARe is the owner of 16,499 SANV Shares (the “AARe-Owned SANV Shares”); and

 

WHEREAS, AII is the owner of all of the issued and outstanding shares of
Brandywine Reinsurance Company (UK) Ltd. (“BRUK”), a UK insurance company with
20,000,000 ordinary shares issued and outstanding, par value GBP 1 per share
(the “BRUK Shares”, and together with the AARe Shares and the Century-Owned SANV
Shares, the “Shares”); and

 

WHEREAS, Sellers desire to sell the Shares to Purchaser, and Purchaser desires
to purchase the Shares from Sellers, upon the terms and conditions and for the
consideration described below; and

 

WHEREAS, ACE INA Holdings Inc. has agreed to advance the amount of $100 million
to Century for the purpose of augmenting Century’s policyholders’ surplus in
anticipation of consummating the Transactions and to accept in return a surplus
note issued by Century in the principal amount of $100 million, and anticipates
seeking approval of the Pennsylvania Insurance Department for repayment in full
of such surplus note upon the consummation of the Transactions;



--------------------------------------------------------------------------------

EXECUTION COPY

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises made
herein and of the mutual benefits to be derived herefrom, and for other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1. Definitions. The terms defined in this Article I, whenever used in this
Agreement, have the following meanings for all purposes of this Agreement.

 

“AARe” has the meaning set forth in the Recitals of this Agreement.

 

“AARe-Owned SANV Shares” has the meaning set forth in the Recitals of this
Agreement.

 

“AARe Purchase Price” has the meaning set forth in Section 2.2 of this
Agreement.

 

“AARe Shares” has the meaning set forth in the Recitals of this Agreement.

 

“AARe ULAE” means $34.0 million.

 

“Accountants” has the meaning set forth in Section 2.5(c) of this Agreement.

 

“ACE” means ACE Limited.

 

“ACE INA Services” means ACE INA Services U.K. Limited.

 

“ACE P&C” means ACE Property and Casualty Insurance Company, an Affiliate of
each of the Sellers.

 

“Acquired Company” means each of AARe, SANV and BRUK (and, except for purposes
of Article II, The 1792 Company if it is not liquidated or merged into AARe
prior to the Closing in accordance with Section 5.16), and references to “each
Acquired Company owned by such Seller” and similar references mean AARe, SANV
(and, if applicable, The 1792 Company) with respect to Century, and BRUK with
respect to AII.

 

“Acquired Company Assignment Agreements” means the assignment agreements with
respect to reinsurance recoverables relating to losses paid prior to the
Closing, between Century and each of the Acquired Companies in substantially the
form of Exhibit E.

 

2



--------------------------------------------------------------------------------

EXECUTION COPY

 

“Acquired Company Intellectual Property” means the Intellectual Property which
is used by or on behalf of each Acquired Company in connection with its
Operations.

 

“Acquired Liabilities” means the insurance and reinsurance liabilities of the
Acquired Companies after giving effect to the commutations or novations of the
Commuted Affiliate Reinsurance Agreements, as provided in Section 4.1.5.

 

“Actuarial Reports” means the Milliman Report and the Tillinghast Report.

 

“AEG” means ACE European Group Ltd.

 

“AEG Business” means the business described in the Heads of Agreement attached
as Exhibit F as to be serviced pursuant to the New AEG Services Agreement.

 

“Affiliate” of a specified Person means a Person that (at the time when the
determination is to be made) directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the specified Person. As used in the foregoing sentence, the terms “control”
(including, with correlative meaning, the terms “controlling,” “controlled by”
and “under common control with”) means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
a Person, whether through the ownership of voting securities, by contract or
otherwise.

 

“Affiliate Agreements” has the meaning set forth in Section 3.1.8 of this
Agreement.

 

“AII” has the meaning set forth in the Preamble of this Agreement.

 

“Ancillary Agreements” means the New AEG Services Agreement, the Acquired
Company Assignment Agreements, and the BRUK Assignment Agreement and the Shared
Retrocession Contract Protocol.

 

“BRUK” has the meaning set forth in the Recitals of this Agreement.

 

“BRUK Assignment Agreement” means an agreement providing for the collateral
assignment by BRUK to AEG of the third party reinsurance in respect of the R
Account, substantially in the form of Exhibit D.

 

“BRUK Guarantee” means the Deed of Guarantee by and among CIGNA Corporation, the
ILU and ACE, dated August 18, 1999, pursuant to which ACE replaced CIGNA
Corporation as the guarantor under two Guarantees (one dated December 23, 1987
and the other dated May 5, 1988) given by CIGNA Corporation to the ILU in
respect of the obligations of BRUK.

 

3



--------------------------------------------------------------------------------

EXECUTION COPY

 

“BRUK Purchase Price” has the meaning set forth in Section 2.2 of this
Agreement.

 

“BRUK Shares” has the meaning set forth in the Recitals of this Agreement.

 

“BRUK ULAE” means $16.0 million.

 

“Business Day” means a day of the year other than a Saturday, Sunday or any
other day on which banks are required or authorized to close in New York City,
London or Brussels.

 

“Century” has the meaning set forth in the Preamble of this Agreement.

 

“Century-Owned SANV Shares” has the meaning set forth in the Recitals of this
Agreement.

 

“Change in Tort Law” has the meaning set forth in Section 5.10 of this
Agreement.

 

“CIRC” means Century International Reinsurance Company Ltd.

 

“Closing” has the meaning set forth in Section 2.3(a) of this Agreement.

 

“Closing Balance Sheets” has the meaning set forth in Section 2.5(a) of this
Agreement.

 

“Closing Date” means the date on which the Closing shall take place.

 

“Closing Payment” has the meaning set forth in Section 2.2 of this Agreement.

 

“Closing Total Surpluses” has the meaning set forth in Section 2.5(a) of this
Agreement.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Commuted Affiliate Reinsurance Agreements” means those reinsurance and
retrocessional agreements set forth on Schedule A-1.

 

“Company Returns” has the meaning set forth in Section 3.1.12(a) of this
Agreement.

 

“Confidentiality Agreement” has the meaning set forth in Section 5.2(b) of this
Agreement.

 

4



--------------------------------------------------------------------------------

EXECUTION COPY

 

“Contract” means, in relation to any Acquired Company, any material contract to
which such Acquired Company is a party, other than a contract for insurance,
reinsurance or retrocession.

 

“Dedicated Employees” has the meaning set forth in Section 5.8(a)(i).

 

“Dollar” and “$” means U.S. dollars.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
including any rules or regulations issued thereunder.

 

“Estimated Closing Balance Sheets” has the meaning set forth in Section 2.3(a)
of this Agreement.

 

“Estimated Closing Total Surpluses” has the meaning set forth in Section 2.3(a)
of this Agreement.

 

“Existing AEG Services Agreements” means the Services and Facilities Agreement,
dated as of July 1, 1986, between ACE INA Services and AEG and the Services and
Facilities Agreement, dated as of December 18, 1992, between ACE INA Services
and ACE Insurance S.A.N.V., in each case as they may be amended, modified or
supplemented.

 

“Financial Statements” has the meaning set forth in Section 3.1.5 of this
Agreement.

 

“Fund Contribution” has the meaning set forth in Section 5.11 of this Agreement.

 

“GAAP” means with respect to any Person, the generally accepted accounting
principles applicable to such Person in its own jurisdiction, consistently
applied.

 

“GBP” means Pounds Sterling.

 

“Group Relief” means the system of group relief in Chapter IV of Part X of the
UK Income and Corporation Taxes Act 1988 by which losses can be surrendered
between members of the same group of companies for UK tax purposes.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvement Act of 1976, as
amended, and the rules and regulations thereunder.

 

“ILU” means the Institute of London Underwriters or any successor in title to,
or to the business of, the Institute of London Underwriters.

 

“INA” means Insurance Company of North America, an Affiliate of each of the
Sellers.

 

5



--------------------------------------------------------------------------------

EXECUTION COPY

 

“Income Taxes” means all Taxes computed in whole or in part based on or by
reference to net income, profits or gains (including capital gains), including
any alternative, minimum or accumulated earnings or personal holding company
Tax.

 

“Indemnifiable Losses” has the meaning set forth in Section 8.2(a) of this
Agreement.

 

“Intellectual Property” means all patents and applications, including all
reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof; trademarks, service marks, trade names, trade dress, domain
names, logos, business and product names, slogans, and registrations and
applications for registration or renewal thereof; copyrights and registrations
or renewals thereof; Software, inventions, processes, designs, formulae, trade
secrets, know-how; all other intellectual property rights; and copies and
tangible embodiments thereof (in whatever form or medium, including electronic
media).

 

“Invested Assets” means cash, Securities and accrued investment income.

 

“IRS” means the United States Internal Revenue Service.

 

“Lien” means any lien, pledge, charge, security interest, title retention
agreement, or other encumbrance or adverse claim of any kind.

 

“Marked Materials” has the meaning given in Section 5.9(b).

 

“Material Adverse Effect” means any event or occurrence that, individually or
together with any other event or occurrence, has, or would be reasonably likely
to have, a material adverse effect on business, assets, liabilities, financial
condition or results of operations of the Acquired Companies taken as a whole,
or that would materially interfere with or delay the consummation of the
Transactions, but shall in all cases exclude any effect from general economic
conditions.

 

“Milliman” means Milliman, Inc.

 

“Milliman Report” means the actuarial report of Milliman dated November 30, 2004
issued in respect of the liabilities or reserves of BRUK at December 31, 2003.

 

“MOU” means the Memorandum of Understanding, dated as of February 16, 2004, as
supplemented as of February 9, 2004, between Century and NICO concerning claims
handling services to be provided by Resolute in connection with the NICO
Agreement.

 

“New AEG Services Agreement” means an agreement to be entered into at the
Closing between the Purchaser (or an Affiliate of the Purchaser reasonably
acceptable to the Sellers) and AEG with respect to the servicing following the
Closing of the AEG

 

6



--------------------------------------------------------------------------------

EXECUTION COPY

 

Business, to be mutually agreed by the Purchaser and the Sellers in accordance
with the Heads of Terms set forth in Exhibit F, to have an initial term of three
years and cover only the servicing of the AEG Business, and not any other books
of business that are the subject of the Existing AEG Services Agreement.

 

“New BRUK Share” has the meaning set forth in Section 2.4(b).

 

“NICO” means National Indemnity Company.

 

“NICO Agreement” means the Reinsurance Agreement, dated as of July 2, 1999, by
and between Century and NICO.

 

“Operations” means, with respect to an Acquired Company, the run-off insurance
and reinsurance business in respect of the Acquired Liabilities of such Acquired
Company.

 

“Part VII Transfer” has the meaning set forth in section 5.13.

 

“Permitted Liens” has the meaning set forth in Section 3.1.14.

 

“Person” means any individual, firm, partnership, association, corporation,
trust, public body, government or other entity.

 

“Preference A Share” means the Class A Preference Share of $0.01 in the capital
of the Purchaser to be issued to Century at the Closing and carrying the right
(but, except as provided in this Agreement, only the right) to receive by way of
distribution or on redemption (to the extent lawful in either case) an amount
(subject to a maximum of $5 million) equal to 50% of any sums received by the
Purchaser, any of its Affiliates or any Person acting on its or their behalf
(net of any Tax payable thereon) in respect of the capital stock or surplus of
AARe, whether such sums are received as a dividend, return of capital or other
distribution on the capital stock of AARe (but not, for the avoidance of doubt,
sums received by the Purchaser in respect of service fees, group relief payments
or other commercial intercompany charges) or as payment by a third party in
consideration for its acquisition of any portion of the equity interest in AARe.
(For the avoidance of doubt, the issue or disposal of shares in the Purchaser or
in any Affiliate of the Purchaser other than the Acquired Companies (or any of
their direct or indirect parents that hold no material assets other than
investments in any of the Acquired Companies) shall not trigger any right in the
holder of the Preference A Share to receive payment as set forth above.) The
Preference A Share shall carry no other rights or entitlements whatsoever and
shall be nontransferable and nonassignable. Upon satisfaction in full of the
rights of the holder of the Preference A Share as set forth above, the holder of
the Preference A Share shall contribute the Preference A Share to the Purchaser
for nil consideration. The right of the holder of the Preference A Share to
receive payment shall be preferential and cumulative, and shall include the
right to receive any cumulated distributions on a

 

7



--------------------------------------------------------------------------------

EXECUTION COPY

 

preferential basis upon the winding-up of AARe, and any distribution may be
discharged by payments from any assets of AARe. Unless mutually agreed by the
parties, the Preference A Share shall not be redeemed by the Purchaser until its
payment obligations with respect thereto have been satisfied in full.

 

“Preference B Share” means the Class B Preference Share of $0.01 in the capital
of the Purchaser to be issued to AII at the Closing and carrying the right (but,
except as provided in this Agreement, only the right) to receive by way of
distribution or on redemption (to the extent lawful in either case) an amount
(subject to a maximum of $10 million) equal to 50% of any sums received by the
Purchaser, any of its Affiliates or any Person acting on its or their behalf
(net of any Tax payable thereon) in respect of the capital stock or surplus of
BRUK, whether such sums are received as a dividend, return of capital or other
distribution on the capital stock of BRUK (but not, for the avoidance of doubt,
sums received by the Purchaser in respect of service fees, group relief payments
or other commercial intercompany charges) or as payment by a third party in
consideration for its acquisition of any portion of the equity interest in BRUK.
(For the avoidance of doubt, the issue or disposal of shares in the Purchaser or
in any Affiliate of the Purchaser other than the Acquired Companies (or any of
their direct or indirect parents that hold no material assets other than
investments in any of the Acquired Companies) shall not trigger any right in the
holder of the Preference B Share to receive payment as set forth above.) The
Preference B Share shall carry no other rights or entitlements whatsoever and
shall be nontransferable and nonassignable. Upon satisfaction in full of the
rights of the holder of the Preference B Share as set forth above, the holder of
the Preference B Share shall contribute the Preference B Share to the Purchaser
for nil consideration. The right of the holder of the Preference B Share to
receive payment shall be preferential and cumulative, and shall include the
right to receive any cumulated distributions on a preferential basis upon the
winding-up of BRUK, and any distribution may be discharged by payments from any
assets of BRUK. Unless mutually agreed by the parties, the Preference B Share
shall not be redeemed by the Purchaser until its payment obligations with
respect thereto have been satisfied in full.

 

“Purchase Price” means, collectively, the AARe Purchase Price, the BRUK Purchase
Price and the SANV Purchase Price.

 

“Purchaser” has the meaning set forth in the Preamble of this Agreement.

 

“Purchaser’s Consents” has the meaning set forth in Section 3.2.3 of this
Agreement.

 

“Purchaser’s Contribution” means $2.5 million.

 

“Purchaser’s Financial Statements” has the meaning set forth in Section 3.2.8.

 

8



--------------------------------------------------------------------------------

EXECUTION COPY

 

“Quarterly Statements” has the meaning set forth in Section 3.1.5(a) of this
Agreement.

 

“R Account” means the ILU business fronted by AEG for BRUK during the period
1977 through 1988.

 

“R Account Benefits” has the meaning set foth in Section 5.13.

 

“Related Transaction” means the collateral assignment by Century to certain of
its Affiliates of certain of its rights under the NICO Agreement.

 

“Relevant Regulatory Authority” means the Pennsylvania Insurance Department with
respect to AARe and the Financial Services Authority of the UK with respect to
BRUK.

 

“Reserves” means, with respect to each Acquired Company, the insurance and
reinsurance loss and allocated loss adjustment expense liabilities (net of third
party reinsurance on unpaid losses, whether or not collectible), increased by a
provision for uncollectible reinsurance on unpaid losses, with regard to the
Acquired Liabilities of such Acquired Company. The methodology for determining
the Reserves of each Acquired Company is set forth in Exhibit B.

 

“Residual Employees” means all employees (including any such employee who claims
to have transferred to the employment of Purchaser or any Affiliate of Purchaser
by virtue of TUPE or otherwise as a result of the Transactions) of any Seller or
any of their respective Affiliates (including the Acquired Companies), other
than the Transferring Employees.

 

“Resolute” means Resolute Management Inc.

 

“Responsible Officer” shall mean, with respect to any party, the Chairman,
President, Chief Executive Officer, Chief Financial Officer or Senior Vice
President of such party.

 

“Returns” has the meaning set forth in Section 3.1.12(a) of this Agreement.

 

“SANV” has the meaning set forth in the Recitals of this Agreement.

 

“SANV Financial Statements” has the meaning set forth in Section 3.1.5 of this
Agreement.

 

“SANV Purchase Price” has the meaning set forth in Section 2.2 of this
Agreement.

 

“SANV Shares” has the meaning set forth in the Recitals of this Agreement.

 

9



--------------------------------------------------------------------------------

EXECUTION COPY

 

“SANV ULAE” means $5.0 million.

 

“SAP” means with respect to any annual statements and other financial reports of
an Acquired Company, the statutory accounting practices prescribed or permitted
for such Acquired Company in its own jurisdiction, for the preparation of such
annual statements and other financial reports, if applicable.

 

“Security” means fixed income securities having a credit rating of A or higher
from Standard & Poor’s or an equivalent credit rating from another nationally
recognized credit rating agency.

 

“Sellers” (or a “Seller” where the context requires it) has the meaning set
forth in the Preamble of this Agreement.

 

“Sellers’ Consents” has the meaning set forth in Section 3.1.4 of this
Agreement.

 

“Seller Consolidated Group” has the meaning set forth in Section 3.1.12(c) of
this Agreement.

 

“Sellers’ Disclosure Schedules” means the disclosure schedules attached as
Schedule B.

 

“Seller Marks” has the meaning set forth in Section 5.9 of this Agreement.

 

“Shared Retrocession Contract Protocol” means a protocol to be entered into
among the Acquired Companies and Affiliates of ACE with respect to the shared
retrocession contracts to which they are parties, in a form mutually agreed by
the Purchaser and the Sellers and containing terms and conditions consistent
with past practice.

 

“Shares” has the meaning set forth in the Recitals of this Agreement.

 

“Software” means all computer software, including but not limited to,
application software and system software, including all source code and object
code versions thereof, in any and all forms and media, whether recorded on
paper, magnetic media or other electronic or nonelectronic media (including
related documentation, user manuals, training materials, flow charts, diagrams,
descriptive tests and programs, computer print-outs, underlying tapes, computer
databases and similar items), integrated circuits, embedded systems, and other
electromechanical or processor based systems.

 

“Statutory Statements” has the meaning set forth in Section 3.1.5(a) of this
Agreement.

 

“Surviving Affiliate Reinsurance Agreements” means those reinsurance and
retrocessional agreements set forth on Schedule A-2.

 

10



--------------------------------------------------------------------------------

EXECUTION COPY

 

“Straddle Return” has the meaning set forth in Section 6.1.2(a) of this
Agreement.

 

“Taxes” (or “Tax,” where the context requires) means all federal, state, local,
foreign and other income, profits, franchise, gross receipts, capital, sales,
use, value added, ad valorem, transfer, employment, social security, disability,
health insurance, occupation, property, severance, production, premium, payroll,
real and personal property, stamp, unemployment insurance, social security,
disability, workers compensation, withholding, excise and other taxes, duties
and other similar governmental charges and assessments which are in the nature
of a tax (including interest and penalties thereon and additions thereto).

 

“Tax Dispute Accountants” has the meaning set forth in Section 6.1.9 of this
Agreement.

 

“Tax Dispute Resolution Mechanism” has the meaning set forth in Section 6.1.9 of
this Agreement.

 

“Tillinghast” means Tillinghast, a Towers Perrin Company.

 

“Tillinghast Allocation Methodology” means the methodology developed by Sellers
and validated by Tillinghast for determining the portion of the Reserves of AARe
related to the Acquired Liabilities of AARe.

 

“Tillinghast Report” means the actuarial report of Tillinghast to be issued in
respect of the reserves of Century and certain of its subsidiaries at December
31, 2003, but only insofar as such actuarial report addresses the liabilities or
reserves of AARe.

 

“to the knowledge of” and any similar phrases or corollaries means, with respect
to a Seller, the actual knowledge, after due inquiry, of those officers of such
Seller set forth next to such Seller’s name on Schedule C attached hereto and,
with respect to the Purchaser, the actual knowledge, after due inquiry, of those
officers set forth next to Purchaser’s name on Schedule C attached hereto.

 

“Transactions” means the sale and purchase of the Shares and all other
transactions contemplated by this Agreement or any Ancillary Agreement.

 

“Transferring Employees” has the meaning set forth in Section 5.8(a)(ii).

 

“TUPE” means the Transfer of Undertakings (Protection of Employment) Regulations
1981 (as amended), which is a Law of the United Kingdom.

 

“ULAE” means, with respect to an Acquired Company, the unallocated loss
adjustment expense of such Acquired Company.

 

11



--------------------------------------------------------------------------------

EXECUTION COPY

 

“Vendor Contracts” means any Software licenses included in the Acquired Company
Intellectual Property and any other third party contracts for office equipment
used in the operations of the Acquired Companies.

 

1.2. Cy Pres. References to any US legal term for any action, remedy, method of
judicial proceeding, legal document, legal status, court, official, or any legal
concept or thing shall in respect of any jurisdiction outside of the US be
deemed to include what most nearly approximates in that jurisdiction to the US
legal term.

 

ARTICLE II

 

SALE OF THE SHARES AND CLOSING

 

2.1. Sale of the Shares of Common Stock. Subject to the terms and conditions of
this Agreement and in reliance upon the representations, warranties and
covenants contained herein, at the Closing provided for in Section 2.3, Century
will sell, and Purchaser will purchase, the AARe Shares and the Century-Owned
SANV Shares, and AII will sell, and Purchaser will purchase, the BRUK Shares, in
each case free and clear of all Liens in exchange for the Purchase Price.

 

2.2. Purchase Price. The purchase price for the AARe Shares shall be $1.00 plus
the issuance of the Preference A Share (the “AARe Purchase Price”), the purchase
price for the Century-Owned SANV Shares shall be $1.00 (the “SANV Purchase
Price”) and the purchase price for the BRUK Shares shall be $1.00 plus the
issuance of the Preference B Share (the “BRUK Purchase Price”). The cash portion
of the Purchase Price shall be payable in cash at the Closing (as hereinafter
defined).

 

2.3. Pre-Closing Transactions.

 

(a) At least three and not more than five Business Days prior to the Closing
and, in any event, after consultation with (but not necessarily with the
approval of) Purchaser and Purchaser’s accountants, Littlejohn Frazer, Sellers
shall (i) prepare in good faith, in accordance with the principles, procedures
and practices set forth on Exhibit A-1 and, to the extent not inconsistent
therewith, with SAP applied on a consistent basis, and (ii) deliver to Purchaser
Sellers’ estimate of the projected balance sheets of the Acquired Companies as
of the then scheduled Closing Date, after giving effect to the Purchaser’s
Contribution and all other transactions taking place on the Closing Date
pursuant to this Agreement (the “Estimated Closing Balance Sheets”), together
with Sellers’ estimate of the total assets less total liabilities of the
Acquired Companies as of the Closing (the “Estimated Closing Total Surpluses”),
as the same is set forth on the Estimated Closing Balance Sheets. The Estimated
Closing Total Balance Sheets and the Estimated Closing Total Surpluses shall
include Special Asset line items in the amounts of $2.5 million for AA Re, $2
million for BRUK and $0.5 million for SANV, in each case, in the assets of the
Acquired Companies in accordance with Exhibit A-1.

 

12



--------------------------------------------------------------------------------

EXECUTION COPY

 

(b) If the Estimated Closing Total Surpluses, as established pursuant to Section
2.3(a) hereof, are less than (i) $25,000,000 for AARe (including AARe’s
investment in SANV), (ii) $22,500,000 for BRUK and (iii) $5,000,000 for SANV,
Sellers shall, prior to the Closing, make capital contributions to the Acquired
Companies in the amounts necessary to increase the Estimated Closing Total
Surpluses to those set out in sub-clauses (i), (ii) and (iii) of this Section
2.3(b).

 

2.4. Closing. (a) The closing of the sale and purchase of the Shares (the
“Closing”) will take place at the offices of Debevoise & Plimpton LLP, 919 Third
Avenue, New York, New York at 10:00 A.M., New York time, no later than the 12th
Business Day after the fulfillment or waiver of the conditions precedent
specified in Article IV (other than those conditions that by their nature are to
be satisfied at the Closing, but subject to the fulfillment or waiver of those
conditions), or on such other day as shall be agreed by the parties.

 

(b) At the Closing:

 

(i) Century shall transfer to Purchaser (or to a nominee of Purchaser notified
in writing to the Sellers at least two Business Days prior to the Closing that
is an Affiliate of Purchaser approved by any Relevant Regulatory Authority),
free and clear of all Liens, the AARe Shares and the Century-Owned SANV Shares,
and AII shall transfer to Purchaser (or to a nominee of Purchaser notified in
writing to the Sellers at least two Business Days prior to the Closing that is
an Affiliate of Purchaser approved by any Relevant Regulatory Authority), free
and clear of all Liens, the BRUK Shares, in each case, with the share
certificates duly endorsed for transfer or accompanied by duly executed stock
powers (or, in the case of BRUK, duly executed stock transfer forms) in favor of
Purchaser (or a nominee of the Purchaser notified in writing to the Sellers at
least two Business Days prior to the Closing that is an Affiliate of the
Purchaser approved by any Relevant Regulatory Authority) with all necessary
stock transfer tax stamps affixed thereto;

 

(ii) Purchaser shall pay to Century the cash portion of the AARe Purchase Price
and the SANV Purchase Price, and shall pay to AII the cash portion of the BRUK
Purchase Price, in cash at the Closing;

 

(iii) Purchaser shall pay the Purchaser’s Contribution to BRUK in exchange for
the issuance of one ordinary share, par value 1 GBP, of BRUK (the “New BRUK
Share”);

 

13



--------------------------------------------------------------------------------

EXECUTION COPY

 

(iv) Purchaser shall issue the Preference A Share to Century and the Preference
B Share to AII; and

 

(v) BRUK shall issue the New BRUK Share to the Purchaser.

 

2.5. Purchase Price Adjustment.

 

(a) Within 60 days after the Closing, Sellers and Purchaser will use their
reasonable best efforts to prepare revised balance sheets of the Acquired
Companies as of the Closing Date, which balance sheets will adjust all of the
line items on the Estimated Closing Balance Sheets to reflect the actual amount
thereof as of 12:01 a.m. New York time on the Closing Date, after giving effect
to the Purchaser’s Contribution, any Seller capital contributions to the
Acquired Companies pursuant to Section 2.3(b) and all other transactions taking
place on the Closing Date pursuant to this Agreement. Such revised balance
sheets of the Acquired Companies shall be prepared in accordance with the
principles, procedures and practices set forth on Exhibit A-1 and, to the extent
not inconsistent therewith, with SAP applied on a consistent basis, except that
the Closing Balance Sheets shall be prepared and the Closing Total Surpluses
shall be calculated without including any Special Asset or like item. The
balance sheets prepared by Sellers and Purchaser pursuant to this Section 2.5(a)
(or, if the parties are unable to agree on such balance sheet, as it is prepared
or otherwise adjusted by the Accountants pursuant to Section 2.5(b)), shall be
referred to herein as the “Closing Balance Sheets” and the total assets less
total liabilities of the Acquired Companies as reflected on such Closing Balance
Sheets shall be referred to herein as the “Closing Total Surpluses.”

 

(b) If Sellers and Purchaser are unable to agree on all or any portion of the
Closing Balance Sheets or the resulting Closing Total Surpluses within 60 days
following the Closing, then upon the request of either Sellers or Purchaser,
Deloitte & Touche LLP (or another nationally recognized independent accounting
firm mutually agreed by the parties) (the “Accountants”) shall be retained to
prepare such Closing Balance Sheets or to resolve the issues in dispute, as the
case may be, in each case in accordance with the principles, procedures and
practices set forth on Exhibit A-1 and, to the extent not inconsistent
therewith, with SAP applied on a consistent basis. Sellers and Purchaser shall
furnish, or cause to be furnished, to the Accountants all information as the
Accountants shall request for purposes of making this determination. Sellers and
Purchaser shall use their reasonable best efforts to cause the Accountants to
act promptly to resolve the issues in dispute. The determination by the
Accountants shall be delivered simultaneously to Sellers and Purchaser and shall
be final, binding and conclusive on both Sellers and Purchaser for all purposes
of this Agreement and the fees and expenses of the Accountants shall be borne
equally by Sellers and Purchaser.

 

(c) If, after the finalization of the Closing Balance Sheets pursuant to Section
2.5(a) or 2.5(b) of this Agreement, as the case may be, the Closing Total
Surpluses are not in the amounts set out in Section 2.3(b) (i) (ii) and (iii),
then, except in

 

14



--------------------------------------------------------------------------------

EXECUTION COPY

 

the case of manifest error, the variance between the Closing Total Surpluses and
those amounts shall constitute a “Purchase Price Adjustment.” If the Closing
Total Surpluses are less than such amounts, then within five Business Days after
such determination, Sellers shall pay to the Acquired Companies the Purchase
Price Adjustment plus interest thereon at the rate of 5% per annum, from the
Closing Date to the date of payment. If the Closing Total Surpluses are greater
than such amounts, then within five Business Days after such determination, the
Purchaser shall pay to (or cause to be paid to) Sellers the Purchase Price
Adjustment plus interest thereon at the rate of 5% per annum, from the Closing
Date to the date of payment.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

3.1. Representations and Warranties of Sellers. Each Seller represents and
warrants to Purchaser as follows:

 

3.1.1. Organization, Authority, Standing, etc. of the Companies. Each Acquired
Company is an insurance company duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation. Except as set
forth on Sellers’ Disclosure Schedule 3.1.1, each Acquired Company has all
requisite power and authority to carry on its business as presently conducted
and to own or lease and to operate its properties. Except as set forth on
Sellers’ Disclosure Schedule 3.1.1, each Acquired Company is duly qualified and
in good standing to do business in every jurisdiction in which such
qualification is necessary because of the nature of the property owned, leased
or operated by it or the nature of the business conducted by it. Except as set
forth on Sellers’ Disclosure Schedule 3.1.1, no Acquired Company is transacting
any insurance or reinsurance business in any state or jurisdiction requiring a
license or qualification therefor in which it is not so licensed or qualified.
No governmental, regulatory, or other body in any jurisdiction has claimed in a
writing received by any Acquired Company or by any Seller that any Acquired
Company is required to be qualified or licensed therein.

 

3.1.2. Shares.

 

(a) AARe Shares.

 

(i) The authorized capital stock of AARe consists of 10,000 shares of common
stock, par value $2,000 per share, of which 4,250 shares are issued and
outstanding. Each of the AARe Shares has been duly authorized and validly issued
and is fully paid, non-assessable and free of preemptive rights. No
subscriptions, options, warrants, calls or rights of any kind to purchase or

 

15



--------------------------------------------------------------------------------

EXECUTION COPY

 

otherwise acquire, and no securities convertible into, or exchangeable for,
capital stock of AARe are outstanding, no authorization therefor has been given
and there are no agreements or commitments obligating AARe to issue, sell or
acquire any shares of its capital stock or any rights with respect thereto, and
no Person has any right of first refusal, preemptive right, subscription right
or similar right with respect to any shares of AARe’s capital stock either
pursuant to any agreement or arrangement with AARe or pursuant to any agreement
or arrangement with any other Person.

 

(ii) Century is the lawful record and beneficial owner of the AARe Shares, free
and clear of any Liens. Upon the delivery to Purchaser of the certificates
representing the AARe Shares, duly endorsed for transfer or accompanied by stock
powers in favor of Purchaser, and upon payment by Purchaser of the AARe Purchase
Price at the Closing, as provided for in this Agreement, Purchaser will acquire
good and valid legal and beneficial title to the AARe Shares, free and clear of
any Liens, except for any Liens created by Purchaser.

 

(b) SANV Shares.

 

(i) The authorized capital stock of SANV consists of 16,500 ordinary shares, no
par value, of which 16,500 shares are issued and outstanding. Each of the SANV
Shares has been duly authorized and validly issued and is fully paid,
non-assessable and free of preemptive rights. No subscriptions, options,
warrants, calls or rights of any kind to purchase or otherwise acquire, and no
securities convertible into, or exchangeable for, capital stock of SANV are
outstanding, no authorization therefor has been given and there are no
agreements or commitments obligating SANV to issue, sell or acquire any shares
of its capital stock or any rights with respect thereto, and no Person has any
right of first refusal, preemptive right, subscription right or similar right
with respect to any shares of SANV’s capital stock either pursuant to any
agreement or arrangement with SANV or pursuant to any agreement or arrangement
with any other Person.

 

(ii) Century is the lawful record and beneficial owner of the Century-Owned SANV
Shares, and AARe is the lawful record and beneficial owner of the AARe-Owned
SANV Shares, in each case, free and clear of any Liens. Upon the delivery to
Purchaser of the certificates representing the Century-Owned SANV Shares, duly
endorsed for transfer or accompanied by stock powers in favor of Purchaser, and
payment by Purchaser of the SANV Purchase Price at the Closing, as provided for
in this Agreement, Purchaser will acquire good and valid legal and beneficial
title to the Century-Owned SANV Shares, free and clear of any Liens, except for
any Liens created by Purchaser.

 

16



--------------------------------------------------------------------------------

EXECUTION COPY

 

(c) BRUK Shares.

 

(i) The authorized capital stock of BRUK consists of 20,000,000 shares of BRUK
common stock, par value GBP 1 per share, of which 20,000,000 shares are issued
and outstanding. Each of the BRUK Shares has been duly authorized and validly
issued and is fully paid, non-assessable and free of preemptive rights. No
subscriptions, options, warrants, calls or rights of any kind to purchase or
otherwise acquire, and no securities convertible into, or exchangeable for,
capital stock of BRUK are outstanding, no authorization therefor has been given
and there are no agreements or commitments obligating BRUK to issue, sell or
acquire any shares of its capital stock or any rights with respect thereto, and
no Person has any right of first refusal, preemptive right, subscription right
or similar right with respect to any shares of BRUK’s capital stock either
pursuant to any agreement or arrangement with BRUK or pursuant to any agreement
or arrangement with any other Person.

 

(ii) AII is the lawful record and beneficial owner of the BRUK Shares, free and
clear of any Liens. Upon the delivery to Purchaser of the certificates
representing the BRUK Shares, accompanied by a duly executed stock transfer form
in respect of the BRUK Shares in favor of Purchaser, and payment by Purchaser of
the BRUK Purchase Price at the Closing, as provided for in this Agreement,
Purchaser will be entitled to be registered with good and valid legal and
beneficial title to the BRUK Shares, free and clear of any Liens, except for any
Liens created by Purchaser.

 

3.1.3. Organization and Standing of Sellers; Authority for Agreement. (a) Each
Seller is a corporation duly organized, validly existing and in good standing
under the laws of its state of incorporation, and has full corporate power and
authority to execute and deliver this Agreement and the Ancillary Agreements to
which each Seller is a party, and to carry out its obligations hereunder and
thereunder. The execution, delivery and performance of this Agreement and each
Ancillary Agreement to be executed and delivered by the Sellers and each
Acquired Company, as the case may be, and the consummation of all Transactions
contemplated to be consummated by the Sellers and each Acquired Company, have
been duly authorized by all necessary corporate action on the part of each
Seller and each Acquired Company, including the consent of all stockholders to
the extent required, and no further corporate or other action on the part of any
Seller or Acquired Company, as the case may be, is necessary to authorize such
execution, delivery and performance. This Agreement has been duly executed and
delivered by each Seller and constitutes, and each of the Ancillary Agreements
to be executed and delivered by each Seller or any Acquired Company, as the case
may be, when so executed and delivered will constitute, the valid and legally
binding obligation of each Seller and each

 

17



--------------------------------------------------------------------------------

EXECUTION COPY

 

Acquired Company, as the case may be, enforceable against each Seller and each
Acquired Company, as the case may be, in accordance with their respective terms,
subject, in each case, to applicable bankruptcy, rehabilitation, insolvency,
liquidation, moratorium and similar laws relating to or affecting the rights of
creditors generally, and general principles of equity, now or hereafter in
effect.

 

(b) Neither the execution and delivery of this Agreement or the Ancillary
Agreements to be executed and delivered by the Sellers or any Acquired Company,
as the case may be, nor the consummation of the Transactions contemplated to be
consummated by the Sellers or any Acquired Company, will (i) conflict with,
result in a breach or violation of or constitute a default under the charter or
by-laws of any Seller or Acquired Company, as the case may be, or (ii) assuming
all regulatory and governmental approvals sought by the parties hereunder have
been obtained, including all of those that are required to be obtained by each
Seller, conflict in any respect with, result in a breach of or constitute a
default under any court or administrative order or process, judgment, decree,
statute, law, ordinance, rule or regulation or any agreement, license, binding
arrangement or commitment to which any Seller or Acquired Company, as the case
may be, is a party or by which any of them is subject or bound, (iii) result in
the creation of, or give any Person the right to create, any Lien, other than
Permitted Liens, upon the property and assets of any Acquired Company or any
Lien upon any of the Shares of any Acquired Company, or (iv) assuming all
Sellers’ Consents and Purchaser’s Consents have been obtained, other than in
respect of Vendor Contracts, violate the terms and conditions of or result in
the loss or suspension of, any license or other legal or contractual right
enjoyed by any Acquired Company.

 

3.1.4. Sellers’ Consents. Assuming the accuracy of the representations and
warranties set forth in Section 3.2.5, other than in respect of Vendor
Contracts, no consent, license, approval, order or authorization of, or
registration, declaration or filing with, any third party or any governmental
authority, agency, bureau or commission is required to be obtained or made by
any of the Sellers or any Acquired Company in connection with the execution,
delivery, performance, validity, and enforceability of this Agreement or any
Ancillary Agreement to which any Seller or Acquired Company is a party, the sale
of the Shares of any Acquired Company or the consummation of any of the other
Transactions contemplated hereunder or under any such Ancillary Agreement,
except for the following consents and approvals (the “Sellers’ Consents”): (i)
the filings to be made with, and approvals to be obtained from, the Relevant
Regulatory Authority of such Acquired Company or other state insurance
departments with respect to the transfer of control of such Acquired Company,
(ii) the filings to be made with, and approvals to be obtained from, the
Relevant Regulatory Authority of such Acquired Company or other state insurance
departments with respect to the

 

18



--------------------------------------------------------------------------------

EXECUTION COPY

 

commutations or novations of the Commuted Affiliate Reinsurance Agreements,
(iii) the filings to be made and the expiration or termination of all applicable
waiting periods under the HSR Act or other applicable competition laws, (iv) the
other consents, including without limitation any third-party consents, set forth
on Sellers’ Disclosure Schedule 3.1.4 hereof and (v) the registrations,
declarations or filings required to be made by each Seller subsequent to the
Closing not entailing any requirement of consent, license, approval, order or
authorization on the part of any governmental entity or third party.

 

3.1.5. Financial Statements. (a) Sellers have delivered to Purchaser complete
and correct copies of (i) the annual statements of AARe and the audited
financial statements of AARe, in each case as filed with the Pennsylvania
Department of Insurance for the years ended December 31, 2001, 2002 and 2003
(the “AARe Financial Statements”), (ii) the quarterly statements of AARe for the
periods ended March 31, June 30, and September 30, 2004 filed with the
Pennsylvania Department of Insurance, (iii) the audited annual statements of
SANV (originally prepared in French, but translated into English) for the years
ended December 31, 2001, 2002 and 2003 (the “SANV Financial Statements”), and
(iv) the annual statements of BRUK and the audited financial statements of BRUK,
in each case as filed with the Financial Services Authority of the UK or the UK
Registrar of Companies, as the case may be, for the years ended December 31,
2001, 2002 and 2003 (the “BRUK Financial Statements”). All the financial
statements referred to in the preceding sentence are defined collectively as the
“Financial Statements”.

 

(b) The AARe Financial Statements have been, and any additional financial
statements of AARe furnished to the Purchaser pursuant to Section 5.6 of this
Agreement will be, prepared in accordance with SAP, applied on a consistent
basis, except as expressly set forth or disclosed in the notes, exhibits or
schedules thereto or as required by changes in accounting conventions by the
Pennsylvania Department of Insurance. The AARe Financial Statements have been,
and any additional financial statements of AARe furnished to the Purchaser
pursuant to Section 5.6 of this Agreement will be, prepared in accordance with
the books and records of AARe and fairly present or will fairly present, as the
case may be, in all material respects the statutory financial condition of AARe
as at the dates thereof and the statutory results of its operations, and
statements of cash flow, in accordance with accounting practices prescribed or
permitted by the Pennsylvania Department of Insurance. No material deficiency
has been communicated either orally or in writing to AARe with respect to the
AARe Financial Statements by the Pennsylvania Department of Insurance which was
not resolved prior to the date of this Agreement.

 

19



--------------------------------------------------------------------------------

EXECUTION COPY

 

(c) The BRUK Financial Statements have been, and any additional financial
statements of BRUK furnished to the Purchaser pursuant to Section 5.6 of this
Agreement will be, prepared in accordance with UK GAAP, applied on a consistent
basis, except as expressly set forth or disclosed in the notes, exhibits or
schedules thereto or as required by changes in accounting conventions applicable
in the UK. The BRUK Financial Statements have been, and any additional financial
statements of BRUK furnished to the Purchaser pursuant to Section 5.6 of this
Agreement will be, prepared in accordance with the books and records of BRUK and
show or will show, as the case may be, a true and fair view, in accordance with
UK GAAP of the state of affairs of BRUK as at the relevant accounts date and of
the results of BRUK for the accounting period ended on the relevant accounts
date. No material deficiency has been communicated either orally or in writing
to BRUK with respect to the BRUK Financial Statements by the UK Financial
Services Authority which was not resolved prior to the date of this Agreement.

 

(d) The SANV Financial Statements have been, and any additional financial
statements of SANV furnished to the Purchaser pursuant to Section 5.6 of this
Agreement will be, prepared in accordance with the Law of 17th July 1975 and
relevant Royal Decrees together with Belgian GAAP. The accounts have been or
will be, as the case may be, audited in accordance with practices prescribed or
permitted by Belgian auditing standards, as issued by the Belgian Institute of
Auditors, and all such applicable auditing standards have been or will be, as
the case may be, applied on a consistent basis, except as expressly set forth or
disclosed in the notes, exhibits or schedules thereto or as required by changes
in accounting conventions or Belgian auditing standards by the Belgian Institute
of Auditors. The SANV Financial Statements have been, and any additional
financial statements of SANV furnished to the Purchaser pursuant to Section 5.6
of this Agreement will be, prepared in accordance with the books and records of
SANV and fairly present or will fairly present, as the case may be, in all
material respects the financial condition of SANV as at the dates thereof and
the results of its operations, and statements of cash flow, in accordance with
Belgian auditing standards, as issued by the Belgian Institute of Auditors.

 

(e) Notwithstanding the foregoing or any other provision of this Agreement,
including, but not limited to, Section 3.1.6 hereof, Purchaser agrees that,
except for the representation and warranty set forth in Section 3.1.7, no Seller
makes any representation or warranty whatsoever, and shall provide no indemnity,
guarantee or incur any liability with respect to, the Reserves, or the
development or adequacy thereof, or the collectibility of ceded reinsurance
agreements, with respect to the insurance or reinsurance liabilities of any
Acquired Company, other than pursuant to a breach of the representation and
warranty in Section 3.1.7.

 

20



--------------------------------------------------------------------------------

EXECUTION COPY

 

(f) Either (i) The 1792 Company will be liquidated or merged into AARe prior to
the Closing or (ii) The 1792 Company shall have no net liabilities on a SAP
basis at the Closing.

 

3.1.6. Absence of Undisclosed Liabilities. Except for liabilities specifically
reflected as to nature and amount in the Financial Statements, including the
notes, exhibits or schedules thereto, or liabilities incurred in the ordinary
course of business since the most recent date of the respective Financial
Statements, no Acquired Company has any liability or obligation of any nature,
whether absolute, accrued, contingent or otherwise, and whether due or to become
due, which would have a Material Adverse Effect. AARe has no liabilities arising
out of or in connection with its partnership interest in LPD Associates.

 

3.1.7. Litigation. There is no judicial, administrative or regulatory action,
proceeding, investigation, inquiry, claim (other than any insurance or
reinsurance claim in the ordinary course of business consistent with past
practice), administrative charge or complaint pending or, to the knowledge of
Sellers, threatened (or any material basis therefor is known to Sellers or the
Acquired Companies) against any Acquired Company that (i) would have, singly or
in the aggregate, a Material Adverse Effect or (ii) questions the validity of
this Agreement or any Ancillary Agreement or any action taken or to be taken by
any Acquired Company pursuant hereto or thereto, or that questions the
consummation of any of the Transactions or declares or proposes to declare the
same unlawful. No Acquired Company has been charged with, nor to the knowledge
of Sellers, been threatened with, any charges involving any violations of any
provisions of any applicable laws, regulations, ordinances, orders or
administrative rulings, which violations would have a Material Adverse Effect.
No Acquired Company is in default with respect to any judgment, order, writ,
injunction or decree of any court or any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
which default would have a Material Adverse Effect.

 

3.1.8. Contracts. (a) Sellers’ Disclosure Schedule 3.1.8(a)(i) contains a
complete and correct list as of the date of this Agreement of all material
agreements, contracts and commitments (other than insurance contracts or
reinsurance or retrocession agreements entered into by any Acquired Company
relating to such Acquired Company’s Operations and any contracts relating to
Acquired Company Intellectual Property) to which such Acquired Company is a
party or by which such Acquired Company or any of its properties are bound,
which (A) require the payment or receipt after the Closing Date of amounts in
excess of $100,000, (B) require performance by any party thereto more than one
year from the date hereof, or (C) are between any Acquired Company on the one
hand and any Seller or any Affiliate of any Seller on the other hand (the

 

21



--------------------------------------------------------------------------------

EXECUTION COPY

 

agreements, contracts and commitments described in this clause (c), the
“Affiliate Agreements”). Sellers’ Disclosure Schedule 3.1.8(a)(ii) contains a
complete and correct list as of the date of this Agreement of all agreements
between any Acquired Company and any Affiliate thereof providing for
reinsurance, insurance or the assumption of any insurance business that are
currently in force and effect, other than any such agreements entered into by an
Acquired Company in the ordinary course of business on an arm’s length basis.

 

(b) As of the Closing, the Acquired Companies’ interests in the Affiliate
Agreements will have been terminated without any condition or term adverse to
any Acquired Company. Subject to confidentiality restrictions, Sellers have
furnished or made available to Purchaser, or will make available to Purchaser
within four weeks of the date hereof, complete and correct copies of all written
agreements, contracts and commitments listed on Sellers’ Disclosure Schedules
3.1.8(a)(i) and 3.1.8(a)(ii) (together with all amendments thereto), and
accurate descriptions of all oral agreements and commitments listed on Sellers’
Disclosure Schedules 3.1.8(a)(i) and 3.1.8(a)(ii), all of which are valid, legal
and binding in accordance with their respective terms, and no Acquired Company
is, nor to the knowledge of Sellers, is any other party, in material breach
thereof or material default thereunder, and there does not exist any event
which, with the giving of notice or the lapse of time, or both, would constitute
a material breach or material default by any Acquired Company, or which would
entitle the other party thereto to terminate such contract, provided that
Sellers will notify the Purchaser of any such agreements, contracts and
commitments that it is unable to make available to the Purchaser due to
confidentiality restrictions and will use its commercially reasonable efforts to
cause such confidentiality restrictions to be waived by the counterparties
thereto.

 

(c) Except as set forth on Sellers’ Disclosure Schedule 3.1.8(c), the Acquired
Companies are not party to any guarantee or indemnity or letter of credit
outside the ordinary course of business in each case involving obligations or
expenditure of an unusual or exceptional nature or magnitude.

 

(d) The Acquired Companies are not a party to any contract (other than contracts
with respect to Acquired Company Intellectual Property) that restricts their
freedom to carry on the whole or any part of their business or to use or exploit
any of their business assets in such manner as they think fit.

 

(e) Except as set forth in Sellers’ Disclosure Schedule 3.1.8(e), the Acquired
Companies are not in receipt of any loans provided by third parties other than
Affiliates of Sellers.

 

(f) The records of the Acquired Companies are true, complete and fairly stated
and generally up to date and sufficient to run the business of the Acquired
Companies, are in the possession or under the control of the Acquired Companies.

 

22



--------------------------------------------------------------------------------

EXECUTION COPY

 

(g) Other than in respect of any Software license, there is no provision, right
or benefit in favor of a third party that will be triggered or come into effect
as a result of the sale and purchase of the share capital of the Acquired
Companies pursuant to, or the change of control of the Acquired Companies
arising as a consequence of, this Agreement, whether pursuant to any contract
with any third party (including without limitation with any director, officer,
employee or agent of any of the Acquired Companies or any regulatory body), any
license, permission or authorization granted by any regulatory authority, any
share option or other employee benefit scheme or otherwise that will have a
Material Adverse Effect.

 

(h) After taking account of the services that Purchaser may request to be
provided pursuant to Sections 5.14 and 5.15, for a period of up to twelve months
following the Closing Date, no Acquired Company will suffer any loss of any
right or benefit available to it under any contract as a result of its ceasing
to be an Affiliate of the Sellers.

 

(i) None of the Acquired Companies is in material breach of any Contract nor, to
the knowledge of the Sellers, is any other party to any Contract so in material
breach.

 

(j) None of the Contracts is invalid and there are no grounds for determination,
rescission, termination, avoidance or repudiation of any Contract.

 

(k) None of the Acquired Companies is party to any Contract that cannot readily
be fulfilled or preformed by it on time and without undue or unusual expenditure
of money.

 

3.1.9. Compliance with Law. Since January 1, 2002, each Acquired Company has
conducted, and is now conducting, its business and operations in compliance with
all applicable domestic and foreign laws, rules, regulations, judgments, and
court or administrative orders, permits and approvals (including, with respect
to AARe, those of state insurance departments), except for violations, if any,
which singly or in the aggregate, would not have a Material Adverse Effect. Each
Acquired Company has all permits, licenses, orders or approvals of any national,
federal, state, provincial or local governmental or regulatory body which are
material to the conduct of its Operations. All such permits, licenses, orders
and approvals are in full force and effect, neither any Seller nor any Acquired
Company has received any written or oral notice regarding any violations, and no
proceeding is pending, or to the knowledge of Sellers or any Acquired Company
threatened, to revoke any such permit, license, order or

 

23



--------------------------------------------------------------------------------

EXECUTION COPY

 

approval. Each Acquired Company has filed or otherwise provided all forms,
reports, documents, data and other information with or to its Relevant
Regulatory Authority and each insurance department of any other state or
jurisdiction having jurisdiction required to be filed by it or otherwise
provided pursuant to insurance laws and the rules and regulations thereunder and
has complied with all applicable requirements of such laws and the rules
promulgated thereunder, except where such noncompliance would not have a
Material Adverse Effect. All required regulatory approvals in respect of any
such filings are in full force and effect, except for approvals, if any, which,
singly or in the aggregate, would not have a Material Adverse Effect. All such
regulatory filings were in material compliance with applicable law when filed
and, to the knowledge of Sellers or any Acquired Company, no deficiencies have
been asserted by any governmental authority with respect to any regulatory
filings that have not been satisfied.

 

3.1.10. Employee Matters. At the Closing Date, no Acquired Company will have any
employees. No Acquired Company maintains or sponsors, or has previously
maintained or sponsored or has liability for, any employee benefit plan (within
the meaning of section 3(3) of ERISA) or other employee benefit or compensation
arrangement and without prejudice to the generality of the foregoing none of the
Acquired Companies is, or has ever been, a participating employer with respect
to any pension scheme or arrangement, including without limitation the ACE INA
UK Retirement Savings Plan. Sellers have disclosed to Purchaser full details of
the written terms and conditions of employment of all Transferring Employees.

 

3.1.11. Insurance Regulation. Except as set forth on Sellers’ Disclosure
Schedule 3.1.11, no Acquired Company conducts any insurance business in any
jurisdiction in which it is not licensed or otherwise authorized to conduct such
business. Except as set forth on Sellers’ Disclosure Schedule 3.1.11, within the
last three years, no Acquired Company has been involved in any proceeding to
revoke, restrict or suspend its license or other qualification in any
jurisdiction, nor are any proceedings therefor pending. Except as set forth on
Sellers’ Disclosure Schedule 3.1.11, there are no outstanding orders applicable
to any Acquired Company issued by any Relevant Regulatory Authority (other than
regulations generally applicable to companies in the same line of business) that
restrict such Acquired Company’s ability to pay dividends or regulate or
establish levels of reserves or other financial ratios. All insurance contracts
issued or assumption certificates issued by any Acquired Company and now in
force are, to the extent required under applicable law, on forms approved by the
Relevant Regulatory Authorities of the jurisdiction where issued or have been
filed with and not objected to by such authorities within the period provided
for objection. All material orders, recommendations or directions (in the case
of BRUK or SANV) and all material orders (in the case of AARe) made by any
Relevant Regulatory

 

24



--------------------------------------------------------------------------------

EXECUTION COPY

 

Authority and set forth in a written report or correspondence have been complied
with or implemented by the Acquired Companies. The Acquired Companies (in
respect only of arrangements where the Acquired Company is the retrocedent) do
not have any financial reinsurance or deposit back arrangements that, in either
case, are in the nature of loans.

 

3.1.12. Taxes. Except as set forth in Sellers’ Disclosure Schedule 3.1.12:

 

(a) (i) All federal, state, local, foreign and other tax returns, estimates,
reports, declarations and forms (including information returns) required to be
filed with any taxing authority (“Returns”) prior to the date hereof and
relating to any Acquired Company, including any consolidated, combined or
unitary Returns of the Seller Consolidated Group which include any Tax item of
any Acquired Company (collectively, “Company Returns”), have been timely and
duly filed (taking into account valid extensions of time to file) and are
accurate and complete in all material respects; (ii) all Taxes shown as due on
all such Company Returns, have been timely paid in full; (iii) neither the IRS
nor any other taxing authority is now asserting or, to the knowledge of Sellers,
threatening in writing to assert against any Acquired Company any deficiency or
claim for assessment or collection of Taxes relating to any Acquired Company
that are or that may become payable by any Acquired Company or chargeable as a
Lien upon the assets thereof; (iv) no Lien for Taxes exists with respect to any
asset of any Acquired Company except Liens for Taxes not yet due and payable and
for which a proper accrual of liability has been made, if applicable; (v) each
Acquired Company is currently not the beneficiary of any extension of time
within which to file any Return; (vi) each Acquired Company has duly and timely
withheld all Taxes required to be withheld in connection with such Acquired
Company’s business and assets, and such withheld Taxes have been either duly and
timely paid to the appropriate governmental authority or properly set aside in
accounts for such purpose; and (vii) all material Taxes that are due and payable
by any Acquired Company or chargeable as a Lien upon its assets as of the
Closing Date for which the filing of a Return is not required have been timely
paid in full.

 

(b) (i) To the knowledge of Sellers, no agreement or other document extending,
or having the effect of extending, the period of assessment or collection of any
Taxes that are or may become payable by any Acquired Company or chargeable as a
Lien upon the assets thereof has been executed or filed with any taxing
authority, and (ii) no Acquired Company has executed or filed any power of
attorney with respect to Taxes which is currently in force.

 

(c) No Acquired Company (i) is a party to or bound by any Tax allocation,
sharing, indemnity, Group Relief agreement or similar agreement or arrangement,
or (ii) is or has been since at least December 31, 1999 a member of any
combined, consolidated or unitary Return that includes such Acquired

 

25



--------------------------------------------------------------------------------

EXECUTION COPY

 

Company, except as set forth on Sellers’ Disclosure Schedule 3.1.12(c) or with
respect to AARe, a group the common parent of which is ACE Prime Holdings Inc.
(the “Seller Consolidated Group”).

 

(d) Sellers’ Disclosure Schedule 3.1.12(d) lists all Income Tax Returns that
have been filed with respect to any Acquired Company that have not yet been
audited or are currently the subject of an audit.

 

(e) There are no outstanding adjustments for Tax purposes applicable to any
Acquired Company required as a result of changes in methods of accounting
effected on or before the Closing Date and no material elections for Income Tax
purposes have been made by an Acquired Company in the last five taxable years
that are currently in force or by which an Acquired Company is bound.

 

(f) Purchaser will not be required to deduct or withhold any consideration or
amount paid to such Seller pursuant to Section 1445(a) of the Code in connection
with the Transactions.

 

(g) No Acquired Company owned by such Seller will, as a result of the
Transactions, make or become obligated to make any “parachute payment” as
defined in Section 280G of the Code.

 

(h) As at the Closing Date, all documents which establish or are necessary to
establish the title of any Acquired Company to any material asset, or to enforce
any material rights, and which attract stamp duty in the United Kingdom or any
similar foreign tax or duty, have been properly stamped, and the relevant
Acquired Company has duly paid all stamp duty and similar taxes or duties in
other countries to which it is, has been, or may be made, liable.

 

(i) The taxable year of AARe for U.S. federal income tax purposes is the
calendar year.

 

(j) Sellers Disclosure Schedule 3.1.12 (j) lists all jurisdictions in which each
Acquired Company has filed Returns in respect of Income Taxes and no tax
authority in any other jurisdiction is now asserting or, to the knowledge of
Sellers, threatening to assert against any Acquired Company any deficiency or
claim for assessment or collection of Taxes relating to any Acquired Company.

 

(k) No Acquired Company has been at any time a member of any partnership or
joint venture or the holder of a beneficial interest in any trust for any period
for which the statute of limitations of any Tax has not expired.

 

26



--------------------------------------------------------------------------------

EXECUTION COPY

 

(l) No Acquired Company has cooperated with an international boycott within the
meaning of Section 999 of the Code.

 

(m) No Acquired Company has any income reportable for a period ending after the
Closing Date attributable to an installment sale occurring on or prior to the
Closing Date.

 

3.1.13. Absence of Certain Changes. Since December 31, 2003, no Acquired Company
has issued or underwritten any policy of insurance or reinsurance. Except as to
matters to which such Sellers make no representation or warranty pursuant to
Section 3.1.5(e), since December 31, 2003, there has not been: (a) any material
adverse change in the business, operations, assets, or financial condition of
any Acquired Company or the ability of any Acquired Company to carry on its
run-off business substantially as currently conducted; (b) any damage,
destruction or casualty loss, whether covered by insurance or not, materially
and adversely affecting either in any case or in the aggregate the business,
operations, assets or financial condition of any Acquired Company; (c) except as
expressly provided for in this Agreement, any entry into any agreement,
commitment or transaction by any Acquired Company, other than agreements,
commitments or transactions entered into by such Acquired Company in the
ordinary course of business consistent with past practices; and (d) any change
by any Acquired Company in its accounting principles, procedures and practices
except as required by the Relevant Regulatory Authority of such Acquired
Company; (e) any appointment of any administrator, receiver or administrative
receiver in respect of the whole or any part of the assets or undertaking of any
of the Acquired Companies; (f) any presentment of a petition, making of or
passage of a resolution for the winding-up of any of the Acquired Companies; or
(g) any proposal, agreement or sanctioning under any applicable law of any
voluntary arrangement or compromise or other arrangement with creditors in
respect of the Acquired Companies. No Acquired Company is insolvent or unable to
pay its debts as they come due.

 

3.1.14. Assets. Each Acquired Company has good title or leasehold interests in
all the personal property and other assets reflected on its most recent
Financial Statements, or acquired since such date, in each case free and clear
of all Liens other than (i) Liens for current Taxes not yet due and payable or
being contested in good faith and for which adequate provision has been made in
the relevant Financial Statements, (ii) mechanics’, carriers’, workers’,
repairers’, materialmen’s, warehousemen’s, and other similar Liens arising or
incurred in the ordinary course of business, (iii) immaterial imperfections of
title, or other Liens, if any, which have arisen in the ordinary course of
business or do not materially impair the continued use or operation of such
assets or otherwise individually or in the aggregate materially interfere with
the conduct of the Operations of such

 

27



--------------------------------------------------------------------------------

EXECUTION COPY

 

Acquired Company as now conducted, (iv) with respect to investments,
restrictions on transfer under securities law or as set forth in agreements and
instruments governing investments, and rights of set-off under banking and other
agreements, (v) Liens relating to required deposits with insurance departments,
(vi) Liens representing the rights of the respective lessors under lease
agreements and (vii) asset reserve and trust fund requirements and asset
maintenance obligations under reinsurance and retrocession contracts
(collectively, (i) through (vii) being “Permitted Liens”). Such assets are in
good repair, working order and operating condition, subject only to ordinary
wear and tear, except where the failure to be in good repair, working order or
operating condition would not have a Material Adverse Effect. Such assets,
together with the transition services that Purchaser may request pursuant to
Section 5.14 (subject to the provisos thereto), are in the aggregate sufficient
for the continued conduct of the Operations substantially as currently
conducted, excluding use of the Seller Marks and any real property. Other than
Invested Assets and the shares of SANV and The 1792 Company, no Acquired Company
is the holder or beneficial owner of any shares or securities of any other
person, and none of them has agreed to acquire any such shares or securities.

 

3.1.15. Bank and Brokerage Accounts, etc. Sellers’ Disclosure Schedule 3.1.15
lists each bank or trust company in which any Acquired Company has an account or
safe deposit box, each custodial account and brokerage account maintained by
such Acquired Company, and each statutory deposit with an insurance regulator or
its designee, and the name of every person authorized to draw thereon or having
access thereto.

 

3.1.16. Brokers. Except as set forth on Sellers’ Disclosure Schedule 3.1.16, no
investment banker, broker, finder or other intermediary has been retained or is
authorized to act on behalf of Sellers in connection with the Transactions. No
Seller nor any Acquired Company has taken any action in connection with this
Agreement, any Ancillary Agreement or the Transactions so as to give rise to any
valid claim against Purchaser or any Acquired Company for any brokerage or
finder’s commissions, fees or similar compensation. Sellers agree to indemnify
and hold Purchaser harmless from and against any and all loss, claims, damage,
cost or expense arising out of or in connection with any claim against Purchaser
or its Affiliates for any such brokerage or finder’s commission, fee or similar
compensation resulting from actions taken by Sellers or any Acquired Company.

 

3.1.17. Powers of Attorney. Except as set forth on Sellers’ Disclosure Schedule
3.1.17 and except for those powers of attorney filed with the insurance
departments of those states where any Acquired Company is licensed, there are no
outstanding powers of attorney granted by any Acquired Company.

 

28



--------------------------------------------------------------------------------

EXECUTION COPY

 

3.1.18. Conduct of Business. Except as provided in Sellers’ Disclosure Schedule
3.1.18 or otherwise specifically contemplated by this Agreement, since December
31, 2003, no Acquired Company has:

 

(a) declared, set aside, made or paid (in cash or property) any dividend or made
any other payment or distribution on or in respect of, or directly or indirectly
purchased, retired, redeemed, reduced or otherwise acquired, any shares of, its
capital stock or effected any recapitalization or reclassification or agreed to
do any of the things mentioned in this Section 3.1.18(a);

 

(b) issued, sold or delivered, or agreed to issue, sell or deliver, any shares
of its capital stock or any securities convertible into, or options with respect
to, or warrants to purchase, or rights to subscribe to, any shares of its
capital stock;

 

(c) paid or agreed to pay, other than in the ordinary course of business
consistent with past practices, conditionally or otherwise, any bonus, extra or
additional compensation, pension or severance pay to any of its officers or
employees, whether under any existing profit sharing, pension or other plan or
otherwise, or other than in the ordinary course of business increased the rate
or altered the form of compensation, including, without limitation, salaries,
fees, commission rates, bonuses, profit sharing, incentive, phantom stock,
pension, retirement or other similar payments, from that being paid at December
31, 2003 to any of its directors, officers, employees, consultants, agents,
brokers, representatives or others;

 

(d) save in respect of the acquisition and/or disposal of gilts, bonds or other
Securities in relation to its reserves held in respect of the business of the
Acquired Companies, acquired or disposed of, or agreed to acquire or dispose of,
any business or any material asset; or

 

(e) conducted its business in any manner other than in the ordinary course.

 

3.1.19. Intellectual Property and Software.

 

(a) Each Acquired Company owns or has licensed to it or on its behalf all of the
Intellectual Property necessary for the conduct of the Operations, or such
Intellectual Property will be made available to such Acquired Company following
the Closing through a license agreement or arrangement (on mutually agreeable
terms) or the transition services that Purchaser may request for up to a twelve
month period pursuant to Section 5.14 (subject to the provisos thereto).

 

29



--------------------------------------------------------------------------------

EXECUTION COPY

 

(b) All third party Software currently used by the Acquired Companies is
licensed to the Acquired Companies under written licenses or arrangements with
Affiliates of the Acquired Companies. These licenses are (i) valid, subsisting
and enforceable and (ii) authorize use of such Software in the manner and on the
scale on which it is currently used. Subject to confidentiality restrictions,
Sellers have furnished or made available to Purchaser, or will make available to
Purchaser within four weeks of the date hereof, complete and correct copies of
all such licenses that are licensed directly to an Acquired Company and used in
connection with the application referred to by the Sellers as “PRO,” provided
that Sellers will notify the Purchaser of any such licenses that it is unable to
make available to the Purchaser due to confidentiality restrictions and will use
its commercially reasonable efforts to cause such confidentiality restrictions
to be waived by the counterparties thereto.

 

(c) To the knowledge of Sellers, the conduct of the Operations of each Acquired
Company does not infringe on any Intellectual Property rights of any Person due
to any Acquired Company Intellectual Property owned by Sellers or an Acquired
Company, and does not otherwise materially infringe on any Intellectual Property
rights of any Person.

 

3.1.20. Actuarial Reports; Information Provided to Tillinghast and Milliman. (a)
Except as set forth on Sellers’ Disclosure Schedule 3.1.20, the Actuarial
Reports and, in the case of SANV, the internal actuarial review of Reserves
address all the Acquired Liabilities of the Acquired Company in question.

 

(b) Each Seller has maintained records that are consistent with industry custom
and practice. Each Seller and its Affiliates fully cooperated with Tillinghast
in the preparation of the Tillinghast Report and Milliman in the preparation of
the Milliman Report. All information requested by Tillinghast or Milliman, as
the case may be, or which might otherwise be material for the purposes of the
Actuarial Reports, has been supplied to Tillinghast or Milliman, as the case may
be. All information that was supplied to Tillinghast or Milliman, as the case
may be, was in all material respects accurately compiled and presented and was,
when supplied, and no information has been withheld, the absence of which would
make misleading in any material respect the information so provided. For the
avoidance of doubt, nothing in this Section 3.1.20 is intended as or shall be
construed as a warranty in relation to the adequacy of the Reserves maintained
by any Acquired Company with respect to any matter that was reported on or
reviewed for purposes of the preparation of the Tillinghast Report or the
Milliman Report, as the case may be.

 

3.1.21. Absence of Claims. After giving effect to the termination of the
Affiliate Agreements and the commutation of the Commuted Affiliate

 

30



--------------------------------------------------------------------------------

EXECUTION COPY

 

Reinsurance Agreements, no Seller nor any Affiliate of Sellers will have any
contracts or agreements with, or claims against, any Acquired Company and, as of
the Closing, each Seller hereby waives, and will cause each of its Affiliates to
waive, all known claims it may have against any Acquired Company with respect to
periods ending on or prior to the Closing Date, other than any claims under any
insurance contracts or reinsurance or retrocession agreements (other than the
Commuted Affiliate Reinsurance Agreements).

 

3.1.22. Disclosure. Neither this Agreement nor Sellers’ Disclosure Schedules,
nor the certificates and other documents furnished or to be furnished by Sellers
or the Acquired Companies to Purchaser pursuant hereto, taken as a whole, and in
light of the circumstances under which they were furnished, contain or will
contain any untrue statement of material fact or omit to state a material fact
necessary to make the statements contained therein and herein not misleading.

 

3.1.23. Purchase for Investment. Century is acquiring the Preference A Share and
AII is acquiring the Preference B Share, in each case for its own account for
investment and not with a present view to any distribution thereof. Century will
refrain from transferring or otherwise disposing of the Preference A Share and
AII will refrain from transferring or otherwise disposing of the Preference B
Share, in each case in such manner as to violate any registration provision of
the Securities Act of 1933, as amended, or any other applicable securities law
regulating the disposition thereof. Sellers agree that the certificates
representing the Preference A Share and the Preference B Share may bear legends
to the effect that the Preference A Share or the Preference B Share, as the case
may be, has not been registered under the Securities Act of 1933, as amended, or
such other applicable securities laws, and that it may not be transferred or
otherwise disposed of in violation of the provisions thereof.

 

3.1.24. Disclaimer of Other Representations and Warranties. Sellers shall not be
deemed to have made to Purchaser or any Affiliate of Purchaser any
representation or warranty other than as expressly set forth in this Agreement.
Except as expressly set forth in this Agreement, Sellers make no representation
or warranty, express or implied, at law or in equity, in respect of any Acquired
Company, or any of the assets, liabilities or operations of any Acquired
Company, or any projections of any Acquired Company, including with respect to
merchantability or fitness for any particular purpose, and all such other
representations or warranties are hereby expressly disclaimed.

 

3.1.25. Effect of Commutation. The commutation or novation of any Commuted
Affiliate Reinsurance Agreement, or any other reinsurance agreement to which any
of the Acquired Companies is a party at or prior to the Closing, will not
adversely affect any third party reinsurance or retrocessional coverage of the
Acquired Companies in respect of the Acquired Liabilities after the Closing.

 

31



--------------------------------------------------------------------------------

EXECUTION COPY

 

3.1.26. Competition. Except as set forth on Schedule 3.1.26, none of the
Acquired Companies has given any undertaking to, nor is any Acquired Company
subject to, any order of or investigation by, nor has any Acquired Company
received any request for information from, any court or governmental authority
(including without limitation any national competition authority or the European
Commission) under any antitrust Law.

 

3.1.27. Reinsurance Recoverables on Paid Losses. Reinsurance recoverables on
losses paid by the Acquired Companies after the Closing shall belong to the
Acquired Companies.

 

3.2. Representations and Warranties of Purchaser. Purchaser represents and
warrants to each Seller as follows:

 

3.2.1. Organization and Standing of Purchaser. Purchaser is a company duly
organized and validly existing and in good standing under the laws of England
and Wales.

 

3.2.2. Authority for Agreement. Purchaser has full power and authority to
execute and deliver this Agreement and each of the Ancillary Agreements to which
Purchaser is a party, and to carry out its obligations hereunder and thereunder.
The execution, delivery and performance of this Agreement and each Ancillary
Agreements required to be executed and delivered by Purchaser hereunder, and the
consummation of all Transactions contemplated to be consummated by the
Purchaser, have been duly authorized by all necessary action on the part of
Purchaser, and no further action on the part of Purchaser is necessary to
authorize such execution, delivery and performance. This Agreement has been duly
executed and delivered by Purchaser and constitutes, and each of the Ancillary
Agreements required to be executed and delivered hereunder by Purchaser, when so
executed and delivered, will constitute, the valid and legally binding
obligation of Purchaser, enforceable against Purchaser in accordance with their
respective terms, subject, in each case, to applicable bankruptcy, insolvency,
moratorium and similar laws relating to or affecting the rights of creditors
generally, and subject to general principles of equity, now or hereafter in
effect. Neither the execution and delivery of this Agreement, each of the
Ancillary Agreements contemplated to be executed and delivered by Purchaser, nor
the consummation of the Transactions will (i) conflict with or result in any
violation of or constitute a default under any provision of any organizational
document of Purchaser, or (ii) assuming all regulatory and governmental
approvals sought by the parties have been obtained, conflict in any respect
with, result in a breach of or constitute a default under any court or

 

32



--------------------------------------------------------------------------------

EXECUTION COPY

 

administrative order or process, judgment, decree, statute, law, ordinance, rule
or regulation or any agreement or commitment to which Purchaser is a party or by
which it (or any of its material properties or assets) is subject or bound,
except where such conflict, breach or default would not have a material adverse
effect on Purchaser or preclude the consummation of the Transactions.

 

3.2.3. Purchaser’s Consents. No license, approval, order or authorization of, or
registration, declaration or filing with, any third party or any governmental
authority, agency, bureau or commission is required to be obtained or made by
Purchaser in connection with the execution, delivery, performance, validity, and
enforceability of this Agreement or any Ancillary Agreement to which Purchaser
is a party, the purchase of the Shares or the consummation of any of the other
Transactions contemplated hereunder or under any such Ancillary Agreement,
except for the following consents and approvals (the “Purchaser’s Consents”):
(i) the filings to be made with, and approvals to be obtained from, any
governmental authority having jurisdiction over the Purchaser with respect to
the transfer of control of any Acquired Company, (ii) the filings to be made,
the consents to be obtained and the expiration or termination of all applicable
waiting periods under the HSR Act or other applicable competition laws, and
(iii) the registrations, declarations or filings required to be made by
Purchaser subsequent to the Closing not entailing any requirement of consent,
license, approval, order or authorization on the part of any governmental entity
or third party.

 

3.2.4. Litigation. There is no judicial, administrative or regulatory action,
proceeding, investigation or inquiry or administrative charge or complaint
pending or, to the knowledge of Purchaser, threatened against Purchaser that
questions the validity of this Agreement or any Ancillary Agreement or of any
action taken or to be taken by Purchaser pursuant hereto or thereto or in
connection herewith or therewith, or the consummation of the Transactions.

 

3.2.5. Purchase for Investment. Purchaser is acquiring the Shares for its own
account for investment and not with a present view to any distribution thereof.
Purchaser will refrain from transferring or otherwise disposing of any of the
Shares acquired by it, or any interest therein, in such manner as to violate any
registration provision of the Securities Act of 1933, as amended, or any other
applicable securities law regulating the disposition thereof. Purchaser agrees
that the certificates representing the Shares may bear legends to the effect
that the Shares have not been registered under the Securities Act of 1933, as
amended, or such other applicable securities laws, and that no interest therein
may be transferred or otherwise disposed of in violation of the provisions
thereof.

 

3.2.6. Brokers. No investment banker, broker, finder or other intermediary has
been retained or is authorized to act on behalf of Purchaser in connection with
the Transactions. Purchaser has not taken any action in

 

33



--------------------------------------------------------------------------------

EXECUTION COPY

 

connection with this Agreement, the Ancillary Agreements or the Transactions so
as to give rise to any valid claim against Sellers or any Acquired Company for
any brokerage or finder’s commissions, fees or similar compensation. Purchaser
agrees that any such brokerage or finder’s commissions, fees or similar
compensation, if any, will be paid by Purchaser. Purchaser agrees to indemnify
and hold each Seller harmless from and against any and all loss, claims, damage,
cost or expense arising out of or in connection with any claim against such
Seller or its Affiliates for any such brokerage or finder’s commissions, fees or
similar compensation resulting from actions taken by Purchaser.

 

3.2.7. Financing. Purchaser has, and at the Closing will have, sufficient
resources to consummate the Transactions and to pay all of its related fees and
expenses.

 

3.2.8. Financial Statements. Purchaser has previously furnished Seller with
copies of its audited financial statements as of and for the year ended December
31, 2003 (the “Purchaser’s Financial Statements”). The Purchaser’s Financial
Statements have been prepared in accordance with GAAP applied on a consistent
basis throughout the periods covered thereby (except as may be indicated therein
or in the notes thereto), fairly present in all material respects the financial
condition, results of operation and cash flows of the Purchaser as of the dates
thereof and for the periods referred to therein and are consistent with the
books and records of the Purchaser.

 

3.2.9. Class A Preference Share and Class B Preference Share. As of the Closing,
the Preference A Share and the Preference B Share will be duly authorized and
validly issued and will be fully paid and free of preemptive rights. Upon the
delivery to Century and AII, as applicable, of the certificates representing the
Preference A Share and Preference B Share, as provided for in this Agreement,
Century or AII, as the case may be, will acquire good and valid legal and
beneficial title to the Preference A Share and Preference B Share, respectively,
free and clear of any Liens, except for any Liens created by Century or AII, as
the case may be. The Preference A Share and the Preference B Share constitute
the only securities of such classes issued by Purchaser, and Purchaser shall not
in the future issue any additional securities of such classes. For the avoidance
of doubt, nothing in this Agreement shall prevent the Purchaser from issuing any
securities of any other classes, provided that no such securities shall have a
higher priority to the assets of the Purchaser in respect of which payments are
to be made to the holders of the Preference A Share and the Preference B Share.

 

34



--------------------------------------------------------------------------------

EXECUTION COPY

 

ARTICLE IV

 

CONDITIONS PRECEDENT

 

4.1. Conditions to the Obligations of Purchaser and Sellers. The obligation of
each Seller hereunder to sell to Purchaser such Seller’s Shares, and the
obligation of the Purchaser to purchase such Seller’s Shares are subject to the
fulfillment, prior to or at the Closing, of the following conditions, unless
waived in writing by Purchaser and such Seller:

 

4.1.1. Consents and Approvals.

 

(a) (i) All Sellers’ Consents, (ii) all Purchaser’s Consents, and (iii) any
other third party consents or approvals that are required in connection with the
execution and delivery of this Agreement or any Ancillary Agreement and the
consummation of the Transactions the failure of which to be obtained would
result in a Material Adverse Effect or a material adverse effect on the
financial condition or results of operations of any of Sellers, Purchaser or
their respective Affiliates, shall have been received or made on terms that are
satisfactory to the parties, and such consents shall not have been suspended,
revoked or stayed by action of any governmental authority or other third party;

 

(b) All filings required to be made in connection with the Transactions pursuant
to the HSR Act and other applicable competition laws in any applicable
jurisdiction shall have been made, all necessary consents obtained, all waiting
periods thereunder shall have expired or otherwise been terminated and no
condition to the Transactions that is materially adverse to any party shall have
been imposed or proposed by any governmental agency;

 

(c) All other consents, authorizations, orders and approvals of, and filings and
registrations with, any United States Federal, state or local or foreign
governmental commission, board or other regulatory body in any applicable
jurisdiction that are required for the execution and delivery of this Agreement
and the consummation of the Transactions, shall have been obtained or made;

 

4.1.2. No Injunctions. Consummation of the Transactions shall not have been
prohibited or restrained by an order, injunction, decree or judgment of any
court, governmental agency or other regulatory agency or commission;

 

4.1.3. Intercompany Balances. All intercompany balances (including, for the
avoidance of doubt, the Contingency Loan Agreement between BRUK and CIRC dated
November 2, 1992) (other than those under the Surviving Affiliate Reinsurance
Agreements) between (a) any of the Acquired Companies, on the one hand, and
Sellers or any of their respective Affiliates (other than the Acquired
Companies), on the other hand, or (b) among the Acquired Companies shall have
been settled in full;

 

35



--------------------------------------------------------------------------------

EXECUTION COPY

 

4.1.4. Affiliate Agreements. Each Affiliate Agreement shall have been terminated
as to the Acquired Companies without any condition or term adverse to the
Acquired Company that is party thereto and without prejudice to any rights and
obligations that have arisen prior to such termination;

 

4.1.5. Affiliate Reinsurance Agreements. Each Commuted Affiliate Reinsurance
Agreement shall have been novated to Affiliates of ACE other than the Acquired
Companies or the liabilities of the Acquired Company assumed or ceded thereunder
shall have been commuted on terms that are consistent with the reserving basis
applied by the relevant Acquired Company making due allowance for ceded
reinsurance and applicable discount;

 

4.1.6. Ancillary Agreements. The Ancillary Agreements shall have been executed
and delivered by each party thereto (subject to the operation of Section 5.4(e)
in the case of the BRUK Assignment Agreement and the Acquired Company Assignment
Agreements with respect to BRUK and SANV, and subject to the UK Financial
Services Authority not having objected to the BRUK Assignment Agreement);

 

4.1.7. UK Servicing. The Existing AEG Services Agreements shall have been
terminated as to the AEG Business; and

 

4.1.8. Sale of Hardware and Office Furniture. The Sellers shall procure the sale
at net book value of all hardware and office furniture owned by ACE INA Services
if used at Closing entirely in relation to the provision of services to BRUK or
SANV or in respect of the AEG Business.

 

4.2. Conditions to Purchaser’s Obligations. Purchaser’s obligation to purchase
the Shares is subject to the fulfillment, prior to or at the Closing, of the
following additional conditions, unless waived in writing by Purchaser:

 

4.2.1. Representations and Warranties. All representations and warranties of the
Sellers contained herein shall have been true and correct in all material
respects (or in all respects in the case of any representation or warranty
containing any materiality qualification of any kind) when made and at and as of
the Closing Date except as affected by actions taken after the date hereof with
the prior written consent of Purchaser, and except for representations and
warranties made as of a specified date, which shall be true and correct as of
such specified date;

 

36



--------------------------------------------------------------------------------

EXECUTION COPY

 

4.2.2. Performance. Each Seller shall have performed and complied in all
material respects with all agreements, covenants and conditions required by this
Agreement to be performed and complied with by it prior to or at the Closing;

 

4.2.3. Certificate. Each Seller shall have delivered to Purchaser an officer’s
certificate, signed by a Responsible Officer of such Seller, dated the date of
Closing, to the effect that the conditions set forth in Sections 4.2.1 and 4.2.2
have been satisfied;

 

4.2.4. Resignation. Each director and officer of each Acquired Company shall
have submitted his or her resignation effective as of the Closing;

 

4.2.5. FIRPTA Certificate. Each Seller shall have delivered to Purchaser on the
Closing Date such affidavits or certifications in form and substance reasonably
satisfactory to Purchaser as are necessary to exempt the Transactions from the
provisions of Section 1445 of the Code; and

 

4.2.6. Pennsylvania Approval. The terms and conditions, if any, of the approval
of the Department of Insurance of the State of Pennsylvania of the Related
Transaction shall not adversely affect any of the Acquired Companies.

 

4.3. Conditions to the Sellers’ Obligations. Each Seller’s obligation to sell to
Purchaser such Seller’s Shares is subject to the fulfillment, prior to or at the
Closing, of each of the following additional conditions, unless waived in
writing by such Seller:

 

4.3.1. Representations and Warranties. The representations and warranties of
Purchaser contained herein shall have been true and correct in all material
respects (or in all respects in the case of any representation or warranty
containing any materiality qualification of any kind) when made and at and as of
the date of Closing except as affected by actions taken after the date hereof
with the prior written consent of such Seller, and except for representations
and warranties made as of a specified date, which shall be true and correct as
of such specified date;

 

4.3.2. Performance. Purchaser shall have performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement to be performed or complied with by it prior to or at the Closing;

 

4.3.3. Certificate. Purchaser shall have delivered to the Sellers an officer’s
certificate, signed by a Responsible Officer of Purchaser, dated the date of
Closing, to the effect that the conditions set forth in Sections 4.3.1 and 4.3.2
have been satisfied;

 

37



--------------------------------------------------------------------------------

EXECUTION COPY

 

4.3.4. BRUK Guarantee. Either (i) ACE shall have been irrevocably and
unconditionally released from its obligations and liabilities under the BRUK
Guarantee or (ii) Purchaser shall have entered into an assignment, assumption
and indemnity agreement with ACE pursuant to which Purchaser assumes ACE’s
obligations and liabilities under the BRUK Guarantee and agrees to indemnify ACE
for any and all amounts paid by ACE under the BRUK Guarantee;

 

4.3.5. Pennsylvania Approval. The approval of the Department of Insurance of the
State of Pennsylvania of the Related Transaction shall have been received on
terms that are satisfactory to Sellers, and such approval shall not have been
suspended, revoked or stayed by action of any governmental authority or other
third party;

 

4.3.6. PWC Review. PricewaterhouseCoopers shall have completed its review of the
Transactions and the Related Transaction, and shall have concluded in writing
that neither the Transactions nor the Related Transaction would result in
retroactive accounting treatment with respect to the NICO Agreement; and

 

4.3.7. NICO Agreement and MOU. The NICO Agreement and the MOU shall have
remained in full force and effect in accordance with their respective terms, and
any amendments to the MOU necessary to give effect to the Transactions shall
have been executed and delivered by the parties thereto.

 

4.3.8. Preference Shares. Purchaser shall have amended its memorandum and
articles of association to create the Preference A Shares and the Preference B
Shares and shall have taken all other actions necessary for their issuance to
Sellers in accordance with the terms of this Agreement.

 

ARTICLE V

 

COVENANTS

 

5.1. Conduct of Business of the Acquired Companies. Except as otherwise
consented to by Purchaser in writing, or as required or expressly permitted by
this Agreement or the MOU, during the period from the date hereof to the Closing
Date, Sellers will (a) take all steps as may reasonably be required to cause
each Acquired Company to (i) conduct its business and operations only in the
ordinary and usual course and in a manner consistent with prior practice,
including its past practices with respect to claims settlements, (ii) perform in
all material respects all of its obligations under all agreements and
commitments referred to in Section 3.1.8, (iii) maintain, keep and preserve its
assets and properties in good condition and repair ordinary wear and tear
excepted, and maintain insurance thereon in accordance with its past practices
and (iv) inform promptly Purchaser of any material adverse change in the
business,

 

38



--------------------------------------------------------------------------------

EXECUTION COPY

 

operations, assets or financial condition, of such Acquired Company, and (b)
without limiting the generality of the foregoing, take all steps as may
reasonably be required to cause such Acquired Company not to (i) issue any
insurance policy or enter into any reinsurance agreement or commit to issue any
insurance policy or to enter into any reinsurance agreement, (ii) issue, sell or
pledge, or authorize or propose the issuance, sale or pledge of, (A) additional
shares of capital stock of any class, or securities convertible into any such
shares, or any rights, warrants or options to acquire any such shares or other
convertible securities or (B) any other securities in respect of, in lieu of or
in substitution for shares outstanding on the date hereof, (iii) declare or set
aside any dividend or other distribution on any shares of its capital stock,
(iv) authorize, recommend or propose or enter into an agreement with respect to,
any merger, consolidation or business combination, any acquisition of a material
amount of assets or securities or any change in its capitalization (except that
Sellers may seek to liquidate or merge into AARe The 1792 Company prior to the
Closing), (v) propose or adopt any amendments to its charter or by-laws, (vi)
except in the ordinary course of business consistent with past practices,
increase the amount payable by such Acquired Company with respect to the wages,
compensation or other benefits payable or to become payable to any employees of
any of the Acquired Companies or of the Sellers or their respective Affiliates
performing administrative services for such Acquired Company with respect to the
Operations, or amend, revise or otherwise modify any Benefit Plan, (vii) make
any material change in any method of accounting or accounting principles,
procedures and practices or in its manner of keeping its books, accounts, or
records, (viii) amend a Return in any material way or settle any material audit
or proceeding or conduct the Tax affairs of any Acquired Company other than in
the ordinary and usual course of business and in a manner consistent with prior
practice, but only to the extent that any such action would have a material
adverse effect on the Purchaser or a Material Adverse Effect for any period or
portion thereof beginning after the Closing Date or (ix) agree to take any of
the foregoing actions or take or omit to take any action which would make any
representation or warranty in Article III untrue or incorrect in any material
respect (or in all respects in the case of any representation or warranty
containing any materiality qualification of any kind) at and as of the Closing
Date (other than a representation or warranty that is made only as of a date
other than the Closing Date). Nothing in this Section 5.1 or otherwise in this
Agreement shall operate so as to prevent the Sellers at any time prior to the
Closing from procuring that BRUK and/or its directors and/or any other Persons
take such steps pursuant to or in connection with Sections 155 et seq of the UK
Companies Act 1985 as the Sellers may consider necessary or appropriate in
connection with the entry by BRUK into the BRUK Assignment Agreement.

 

5.2. Access and Information. (a) So long as this Agreement remains in effect,
from the date of this Agreement until the Closing, Sellers shall, and shall take
all steps as may be necessary to cause the Acquired Companies to, give to
Purchaser, Purchaser’s accountants, counsel, employees and other authorized
representatives full access during normal business hours, without unreasonably
interfering with the Acquired Companies’

 

39



--------------------------------------------------------------------------------

EXECUTION COPY

 

business operations, to all of the properties and facilities, books and records,
contracts, reports and Returns of the Acquired Companies. In addition, Sellers
shall permit, and shall take all steps as may be necessary to cause the Acquired
Companies to permit, at Purchaser’s expense, Purchaser, Purchaser’s accountants,
counsel, employees and other authorized representatives access to such advisors
and personnel (including, without limitation, any employees, accountants or
actuaries) of the Acquired Companies or of any other Affiliates of Sellers
during normal business hours as may be reasonably requested by Purchaser in its
review of the business of the Acquired Companies, the assets thereof and the
above-mentioned documents and information.

 

(b) The parties hereto agree that with respect to the disclosure of information
furnished hereunder or in connection herewith, they shall continue to be bound
by the terms of that certain Confidentiality and Non-Disclosure Agreement dated
October 1, 2004 (the “Confidentiality Agreement”), between Ace INA Holdings Inc.
(on behalf of itself and all of its subsidiary, parent or affiliated property
and casualty holding companies) and Purchaser (on behalf of itself and all of
its subsidiary, parent or affiliated companies). Sellers agree to cause each of
their respective Affiliates to comply with the provisions of the Confidentiality
Agreement as if each of them were parties to such agreement. Purchaser agrees to
cause each Affiliate of Purchaser to comply with the provisions of the
Confidentiality Agreement until the Closing as if each of them were parties to
such agreement.

 

(c) Prior to the Closing, the Sellers shall promptly notify Purchaser in writing
of (i) all events, circumstances, facts and occurrences arising subsequent to
the date of this Agreement which could result in any breach of a representation
or warranty or covenant of either Seller in this Agreement or which could have
the effect of making any representation or warranty of either Seller in this
Agreement untrue or incorrect in any respect and (ii) all other material
developments affecting the Operations of the Acquired Companies.

 

5.3. Filings and Authorizations. Each of Sellers and Purchaser will (a) file or
supply, or cause to be filed or supplied, all applications, notifications and
information required to be filed or supplied by it and, in the case of Sellers,
required to be filed by the Acquired Companies, pursuant to applicable law, rule
or regulation in connection with the consummation of the Transactions,
including, without limitation, (i) filings with the Relevant Regulatory
Authorities with respect to the change of control of the Acquired Companies, and
(ii) filings pursuant to the HSR Act and any other applicable competition laws,
(b) use its reasonable best efforts to obtain, or cause to be obtained, all
authorizations, approvals, consents and waivers from all Persons and
governmental authorities other than those listed in clause (a) above necessary
to be obtained by it, and in the case of Sellers, necessary to be obtained by
the Acquired Companies, in order to consummate the Transactions, including,
without limitation, obtaining the Sellers’ Consents and the Purchaser’s
Consents, as applicable, and (c) use its reasonable best

 

40



--------------------------------------------------------------------------------

EXECUTION COPY

 

efforts to take, or cause to be taken, all other actions necessary, proper or
advisable in order for it to fulfill its obligations hereunder. With respect to
clause (a) above in relation to any costs imposed by the Pennsylvania Insurance
Department arising from the engagement of third party advisers or the holding of
any public hearings and with respect to clause (b) above, all fees and expenses
incurred as a result of all authorizations, approvals, consents and waivers to
be obtained or made thereunder shall be paid by Sellers. Sellers and Purchaser
will coordinate and cooperate with one another in exchanging the information
referred to in this Section 5.3 and supplying such reasonable assistance as may
be reasonably requested by any other party hereto in connection with the
foregoing. Each party shall have the right to provide comments on and review any
such applications, notifications and information proposed to be filed or
supplied by the other parties and, if such party elects to exercise such right,
to complete such review within a reasonable period of time before the other
parties may file or supply any such applications, notifications or information.

 

5.4. Further Assurances. (a) From time to time after the Closing, each of
Purchaser and Sellers will, at the expense of the requesting party, take such
further action and execute and deliver, or cause to be executed and delivered,
such documents as either may reasonably request in order more effectively to
vest in Purchaser (or one of its Affiliates) good and valid legal and beneficial
title to the Shares and to consummate the Transactions.

 

(b) The Parties hereto agree to use their reasonable best efforts to cause the
Transactions to be consummated in the first calendar quarter of 2005.
Notwithstanding any other provision of this Agreement, but subject to
Purchaser’s obligations in respect of the BRUK Guarantee, Purchaser shall not be
required to make any payments or provide any financial or other support to the
Acquired Companies or the Sellers in order to procure the fulfilment of any of
the conditions to the Closing other than the Purchaser’s Contribution and the
Purchase Price.

 

(c) In order to facilitate the resolution of any claims made by or against or
incurred by Sellers, Purchaser or the Acquired Companies under this Agreement,
for a period of ten (10) years following the Closing or such longer period as
may be required by the record retention regulations, policies and procedures of
the applicable taxing authorities, Purchaser shall, and Purchaser shall cause
the Acquired Companies to (i) retain the books and records of the Acquired
Companies in its possession that relate to periods prior to the Closing in a
manner reasonably consistent with the prior practice of each of the Acquired
Companies, and (ii) upon reasonable notice, afford the officers, employees and
authorized agents and representatives of Sellers reasonable access (including
the right to make, at Sellers’ expense, photocopies), during normal business
hours, to such books and records.

 

(d) In order to secure the irrevocable and unconditional release of ACE from all
its obligations and liabilities under the BRUK Guarantee, Purchaser shall offer
to the

 

41



--------------------------------------------------------------------------------

EXECUTION COPY

 

ILU either (i) to purchase third-party reinsurance from a reinsurer that is
acceptable to ACE and that has a Standard & Poor’s financial strength rating of
at least A+ with a limit of liability equal to the lower of (A) $10,000,000 and
(B) an amount sufficient to cause the ILU to irrevocably release ACE from all
its obligations and liabilities under the BRUK Guarantee or (ii) to replace ACE
as the guarantor under the BRUK Guarantee with Purchaser or one if its
Affiliates. If the Purchaser elects to offer the second of such alternatives and
it is rejected by the ILU, the Purchaser shall use its best efforts to procure
third party reinsurance on terms reasonably acceptable to the Purchaser in order
to offer the first of such alternatives to the ILU.

 

(e) The parties agree that, where so requested by any party at any time prior to
the Closing, they will negotiate promptly and in good faith an alternative to
the BRUK Assignment Agreement or any of the Acquired Company Assignment
Agreements, that gives all parties (acting reasonably) a commensurate degree of
comfort as to the performance by each of the parties thereto of their respective
obligations thereunder.

 

5.5. Instruments. Any monies, checks, drafts, money orders, postal notes and
other instruments received after the date of Closing by Sellers or any of their
respective Affiliates in payment of any amounts due to any of the Acquired
Companies after the Closing in connection with the business of the Acquired
Companies shall forthwith after receipt by such Seller or any such Affiliate be
transferred and delivered by such Seller or any such Affiliate to Purchaser on
behalf of the relevant Acquired Company and any such instruments made payable to
such Seller or any such Affiliate when so delivered shall bear all endorsements
required to effectuate the transfer of the same to the relevant Acquired
Company.

 

5.6. Additional Financial Statements and Disclosure Schedules. (a) As soon as
practicable after they become available, Sellers shall cause each Acquired
Company to furnish to Purchaser the statutory annual statements, if any, and any
audited financial statements of such Acquired Company for the year ended
December 31, 2004, filed prior to the Closing Date with the Relevant Regulatory
Authority, if any, together with all exhibits and schedules thereto. Such
statutory and financial statements will be prepared in conformity with statutory
accounting practices prescribed or permitted for such Acquired Company (and, in
the case of SANV, prepared in accordance with the Law of 17th July 1975 and
relevant Royal Decrees together with Belgian GAAP) applied on a consistent basis
and will present fairly in all material respects the statutory financial
condition and statutory results of operations of such Acquired Company, as at
such dates and for such periods.

 

(b) If The 1792 Company is not liquidated or merged into AARe prior to the
Closing, Sellers will provide to the Purchasers at least 5 Business Days prior
to the Closing Date revised Sellers’ Disclosure Schedules that will be
supplemented or modified to take account of the inclusion of The 1792 Company
among the Acquired Companies. The condition to the Closing contained in Section
4.2.1 will not fail to be

 

42



--------------------------------------------------------------------------------

EXECUTION COPY

 

satisfied as a result of the inaccuracy of any representation and warranty
contained in Article III resulting from the failure to include any information
with respect to The 1792 Company in the Sellers’ Disclosure Schedules delivered
on the date hereof, if such information is included in the revised Sellers’
Disclosure Schedules.

 

5.7. Conduct of Run-Off. (a) Following the Closing, (i) until the reinsurance
coverage provided to Century pursuant to the NICO Agreement has been exhausted,
or it has otherwise been conclusively established to the reasonable satisfaction
of Sellers and Purchaser that the terms and conditions of the NICO Agreement are
not applicable to AARe or SANV, Purchaser shall not seek to redomesticate AARe
or SANV to another jurisdiction without the prior written consent of NICO, and
(ii) Purchaser shall not seek to redomesticate any of the Acquired Companies to
another jurisdiction without the prior written consent of the Relevant
Regulatory Authority.

 

(b) Following the Closing, Purchaser shall conduct the run-off of the insurance
or reinsurance business of the Acquired Companies in a manner that is acceptable
to the Relevant Regulatory Authorities and is otherwise in accordance with
commercially reasonable standards.

 

5.8. Employee Matters.

 

(a) Offers of Employment.

 

(i) Dedicated Employees; Non-Solicitation. As soon as practicable after the date
of this Agreement, but in any event no later than 15 Business Days thereafter,
Sellers shall provide Purchaser with a list setting forth all persons who as of
immediately prior to the date of this Agreement were employees of Sellers, the
Acquired Companies or any of their Affiliates and who devote at least a majority
of their working hours to the affairs of the Acquired Companies or the AEG
Business (“Dedicated Employees”), together, to the extent permitted by
applicable law, with such other information as to the terms and conditions of
employment of the Dedicated Employees as Purchaser may reasonably request.
Purchaser may, but shall be obligated to, make offers of employment to the
Dedicated Employees. Except as provided in the preceding sentence, from the date
hereof through the first anniversary of the Closing or, if applicable, the first
anniversary of the termination of this Agreement pursuant to Section 7.1, (A)
neither Purchaser nor any of its Affiliates shall solicit or offer employment to
any employee of any of the Sellers or any of their Affiliates, and (B) neither
the Sellers nor any of their Affiliates shall solicit or offer employment to any
of the Transferring Employees, provided, however, that Sellers and their
Affiliates shall not be prohibited from employing any Transferring Employee who
contacts either Seller or any of their Affiliates on his or her own initiative
or who is contacted through a general solicitation or executive search not
specifically targeted to the Transferring Employees.

 

43



--------------------------------------------------------------------------------

EXECUTION COPY

 

(ii) Notification. As soon as practicable, Purchaser shall provide and update
Sellers with a list indicating which Dedicated Employees have been made an offer
of employment by Purchaser and have accepted that offer (“Transferring
Employees”). For the avoidance of doubt, the offer made by Purchaser may be for
employment by Purchaser, any Affiliate of Purchaser or any Acquired Company, at
Purchaser’s sole discretion.

 

(iii) Offer Contingencies. All employment offers made by Purchaser to any
Dedicated Employee shall be contingent on the Closing.

 

(iv) Waiver of Claims. Sellers and Purchaser shall use their commercially
reasonable efforts to procure that each Transferring Employee agrees to waive
any claims that such Transferring Employee may have against any of the Sellers
or any of their Affiliates (including any claim for a failure to serve notice or
make a payment in lieu of notice), provided that for the avoidance of doubt,
such efforts need not include the payment of money.

 

(v) No Other Employees. Sellers shall procure that, other than the Transferring
Employees (if any), as at the Closing, no person whether for all or part of such
person’s working time shall be employed or engaged by any Acquired Company nor
shall any person have a right to become employed or engaged by any Acquired
Company.

 

(vi) Release. Sellers shall procure that each Transferring Employee is released
with effect from the Closing from any obligation to Sellers or any of their
Affiliates that is inconsistent with such Transferring Employee becoming an
employee of Purchaser or its Affiliates.

 

(b) General Benefit Provisions. Except to the extent necessary to avoid
duplication of benefits, Purchaser will: (i) give each Transferring Employee
full credit for such person’s service with Sellers and their Affiliates to the
same extent recognized immediately prior to the Closing for purposes of
eligibility and vesting (but not for purposes of determining the accrued
benefit) under any employee benefit plans or arrangements maintained by
Purchaser, in which such Transferring Employee is eligible or thereafter becomes
eligible to participate, and (ii) waive all limitations as to pre-existing
conditions, exclusions and waiting periods with respect to participation and
coverage requirements applicable to the Transferring Employees under any welfare
plan that such persons may be eligible to participate in, other than limitations
or waiting periods that are already in effect with respect to such persons.

 

(c) Residual Employees.

 

(i) Sellers and Purchaser agree that to the extent permitted by law, no Residual
Employees will transfer into the employment of Purchaser or any

 

44



--------------------------------------------------------------------------------

EXECUTION COPY

 

Affiliate of Purchaser (including, following the Closing, the Acquired
Companies) by virtue of this Agreement or TUPE. To the extent that TUPE has
effect so as to transfer to Purchaser, any Affiliate of Purchaser or any
Acquired Company the contract of employment of any Residual Employee, Sellers
will indemnify Purchaser in accordance with Section 8.3(a).

 

(ii) If the contract of employment of any Residual Employee is found or alleged
to have effect after the Closing as if originally made with Purchaser, any
Affiliate of Purchaser or any Acquired Company (whether or not through the
operation of TUPE), Sellers or their Affiliates shall be entitled (but are not
obliged) within the period of 10 Business Days of being informed of such finding
or allegation make to such Residual Employee an offer in writing to employ such
Residual Employee under a new contract of employment. Upon that offer being
made, Purchaser will (forthwith upon being requested to do so by Sellers)
terminate the employment of such Residual Employee. If no such offer is made,
Purchaser shall be entitled to terminate the employment of such Residual
Employee on the minimum notice required by applicable law, and Sellers will
indemnify Purchaser in accordance with Section 8.3(a).

 

5.9. Use of Names and Marks. (a) The parties agree that Purchaser is not
purchasing, acquiring or otherwise obtaining any ownership right, title or
interest in and to any trademarks, service marks, brand names, domain names or
trade, corporate or business names of Sellers (including, without limitation,
the names “ACE” and “Brandywine”) (“Seller Marks”). Purchaser shall use
reasonable best efforts to change the corporate name of AARe to remove the term
“ACE,” and to change the corporate names of BRUK and SANV to remove the term
“Brandywine,” in each case as soon as practicable following the Closing.

 

(b) To the extent the Seller Marks are used by the Acquired Companies on
stationery, signage, invoices, receipts, forms, packaging, advertising and
promotional materials, product, training and service literature and materials,
computer programs or like materials (“Marked Materials”) existing on the Closing
Date in the possession of the Acquired Companies, the Purchaser may use such
Marked Materials after the Closing for a period of no more than 30 days without
altering or modifying such Marked Materials, or removing such Seller Marks, but
the Buyer shall not thereafter use such Seller Marks in any manner.

 

5.10. Change in Tort Law. If any significant change in federal law or judicial
interpretation, or federal tort reform (a “Change in Tort Law”) occurs within
two years following the Closing, the parties shall engage a mutually agreed upon
independent actuary promptly following the second anniversary of the Closing
Date to perform an analysis of the Reserves. If such actuary determines that the
Reserves have been or may be reduced as a result of the Change in Tort Law, the
Reserves shall be so reduced (if they have not been already) after taking into
account net settlement of losses and

 

45



--------------------------------------------------------------------------------

EXECUTION COPY

 

reinsurance recoveries since the Closing and discount, and the Purchaser shall
use all reasonable efforts, not including the payment of money by the Purchaser,
to procure that the Acquired Companies shall pay Sellers an aggregate amount
equal to one-half of such reduction in Reserves on an after-tax basis, provided
that such payment shall become due and payable only upon approval of a
distribution in the amount of such payment by the applicable Relevant Regulatory
Authority. Purchaser shall procure that the Acquired Companies use reasonable
commercial efforts to obtain approval of such Relevant Regulatory Authority for
such a distribution. Sellers shall pay the fees and expenses of the independent
actuary in connection with such review.

 

5.11. Asbestos Trust Fund. To the extent that an Act of the U.S. Congress,
whether or not in effect as of the Closing Date, requires any Seller and/or its
Affiliates to contribute to a trust fund to pay asbestos claims (the “Fund
Contribution”), the parties shall promptly engage a mutually agreed upon
independent actuary to perform an analysis of the Fund Contribution and, to the
extent that such independent actuary determines that any portion of the Fund
Contribution is attributable to the Acquired Liabilities as adjusted for
discount and net settlement of losses and reinsurance recoveries since the
Closing, the Purchaser shall use all reasonable efforts, not including the
payment of money by the Purchaser, to procure that the Acquired Companies shall
promptly pay or reimburse such portion of the Fund Contribution provided that
(a) the obligations of the Acquired Companies pursuant to this Section 5.11
shall not exceed the Reserves as adjusted for net settlement of losses and
reinsurance recoveries since Closing and discount, in respect of asbestos claims
of the Acquired Companies as at the Closing Date, and (b) the amount of any
payment owing under this Section 5.11 shall be reduced to the extent that
Purchaser or any Affiliate of Purchaser or the Acquired Companies are also
required to contribute to any such trust fund in respect of the Acquired
Liabilities. Sellers shall pay the fees and expenses of the independent actuary
in connection with such review.

 

5.12. Management and Administration. Sellers shall use commercially reasonable
efforts to negotiate the amendment of the MOU prior to Closing to transfer
responsibility for the management and administration of AARe as of the Closing
from Resolute to Purchaser. If Sellers are able to negotiate such an amendment
prior to the Closing, AARe ULAE will be increased by $20 million. If the Sellers
are able to negotiate such an amendment after the Closing, or if NICO ceases to
be responsible for the management and administration of AARe for any reason
other than the natural expiry of the NICO Agreement, the AARe ULAE shall be
increased by such proportion of $20 million as the parties shall agree is
reasonable and the Sellers shall promptly pay such amount to AARe. For the
avoidance of doubt, AARe shall not contribute to NICO’s costs under the MOU. The
Sellers warrant that no other Person (other than, for periods prior to Closing,
certain Affiliates of Sellers) has assumed responsibility for, and undertake
that they will not take or omit to take any steps which would result in, or
agree to, any Person other than the Purchaser (or a Person approved by the
Purchaser) assuming responsibility for, the management and administration of
claims relating to BRUK, SANV or the AEG Business.

 

46



--------------------------------------------------------------------------------

EXECUTION COPY

 

5.13. Transfer of R Account. Prior to the Closing, and if not achieved by the
Closing, following the Closing, the parties shall use their best efforts to
transfer to BRUK all the rights and obligations of AEG with respect to the R
Account under Part VII of the Financial Services and Markets Act 2000 of the UK
(the “Part VII Transfer”). The Sellers shall indemnify the Purchaser and the
Acquired Companies in respect of all costs and expenses including legal and
other professional fees incurred as a result of or in connection with the Part
VII Transfer in accordance with Article VIII. AEG shall not be entitled to any
fee, reimbursement or other benefit in relation to the R Account (together, the
“R Account Benefits”) after the Part VII Transfer and all R Account Benefits
arising after the Part VII Transfer not already held by BRUK shall be
transferred to BRUK under the Part VII Transfer.

 

5.14. Transitional Services. For up to twelve months following the Closing,
Sellers or their Affiliates shall provide the Acquired Companies with such
services in relation to the Operations of the Acquired Companies that Sellers or
their Affiliates (other than the Acquired Companies) provide the Acquired
Companies as of the date hereof, other than services performed by the
Transferring Employees. Such services shall be provided at Sellers’ (or their
Affiliates’) actual costs (including the costs of any third-party licenses or
sublicenses necessary to provide such services) to be paid by the Purchaser.
Sellers may subcontract the provision of any such service to a third-party
service provider with the prior consent of Purchaser, which consent shall not be
unreasonably withheld, provided that if Purchaser unreasonably withholds such
consent, Sellers will be under no further obligation to provide such service.

 

5.15. Further Assurances Regarding Software Licenses. Sellers shall at
Purchaser’s request and Sellers’ cost at any time up to 12 months after the
Closing Date give to Purchaser all reasonable assistance in obtaining any
required consents of the licensors or other contracting parties to the change of
control of any of the Acquired Companies under any licenses of Software included
in the Acquired Company Intellectual Property. If any such consent is not
obtained prior to the Closing, Sellers shall, at Purchaser’s request, procure
that, for a period of up to 12 months following the Closing, alternative
arrangements are put in place with effect from the Closing Date to carry out the
data processing requirements of the Acquired Companies that are affected by the
failure to obtain any such consent, and Sellers will be responsible for the cost
of procuring such alternative arrangements other than any licensing or other
ongoing fees in connection therewith, provided that Sellers shall be responsible
for any fees relating to a change in control of the Acquired Companies even if
called licensing fees.

 

5.16. 1792. Sellers will use all reasonable efforts to liquidate or merge The
1792 Company with AARe prior to the Closing.

 

47



--------------------------------------------------------------------------------

EXECUTION COPY

 

5.17. Reinsurance Recoverables on Paid Losses. Reinsurance recoverables on
losses paid by the Acquired Companies prior to the Closing shall belong to
Century.

 

5.18. Disputes on Commutations and Terminations. (a) The Sellers shall provide
to the Purchaser a notice in writing containing a reasonable amount of detail of
the terms of each commutation or termination undertaken pursuant to Section
4.1.5 within 5 Business Days of such commutation or termination being
implemented, including an explanation of how such commutation or termination is
consistent with the reserving basis applied by the relevant Acquired Company.

 

(b) Unless within 10 Business Days of the receipt by the Purchaser of the notice
referred to in Section 5.18(a), the Purchaser gives notice in writing to the
Sellers of any respect in which it considers that the commutation or termination
that is the subject of the Sellers’ notice has been undertaken on a basis that
is not consistent with the reserving basis applied by the relevant Acquired
Company, the commutation or termination shall become final and binding.

 

(c) If the Purchaser gives notice to the Sellers pursuant to Section 5.18(b) and
the matter or matters in dispute are not resolved within 20 Business Days of the
receipt by the Purchaser of the Sellers’ notice referred to in Section 5.18(a),
the matter or matters in dispute may be referred to the Umpire by any party for
decision in accordance with the provisions of Exhibit C.

 

(d) The terms of the commutation or termination referred to the Umpire for
consideration shall be adjusted in accordance with the decision of the Umpire. A
corresponding adjustment shall be made to any payment made to an Acquired
Company in relation to the commutation or termination by a payment either to or
from the Acquired Company.

 

ARTICLE VI

 

TAX MATTERS

 

6.1. Tax Matters.

 

6.1.1. Tax Payments. (a) Sellers’ Responsibility. The Sellers shall pay or cause
to be paid to the relevant taxing authorities, and shall reimburse and indemnify
Purchaser and the Acquired Companies from and against (i) all federal Income
Taxes of the Seller Consolidated Group for all periods or portions thereof
ending on or prior to the Closing Date, (ii) all state, local and foreign Income
Taxes of any combined, consolidated or unitary state, local or foreign group
that includes an Acquired Company and of which any Seller or any of their
Affiliates is a member for all periods or portions thereof ending on or prior to
the Closing

 

48



--------------------------------------------------------------------------------

EXECUTION COPY

 

Date, (iii) all Income Taxes for which an Acquired Company may be held liable as
a member of the Seller Consolidated Group pursuant to United States Treasury
Regulations section 1.1502-6(a) or as a member of any combined, consolidated or
unitary group of which a Seller or any of its Affiliates is or was a member
pursuant to any similar provision of any state, local or foreign law with
respect to periods ending on or prior to the Closing Date, and (iv) all Taxes
for which a Seller is responsible pursuant to Section 6.1.5. The Sellers shall
also pay to the relevant taxing authorities, and shall reimburse or indemnify
Purchaser and any Acquired Company from and against, all Taxes that are or may
become payable by such Acquired Company or chargeable as a Lien upon the assets
thereof and that are (x) attributable to any period or a portion thereof ending
on or prior to the Closing Date, or (y) payable as a direct consequence of or
arising as a direct result of the Transactions (excluding any Tax payable as a
consequence of or arising out of the operations or activities of the Acquired
Companies following the Closing and excluding any loss or limitation on any Tax
attribute or Tax benefit resulting from the change of control of the Acquired
Companies or the inclusion of the Acquired Companies in a new consolidated or
affiliated Tax group). The Sellers also agree to indemnify the Purchaser and any
Acquired Company for any Taxes arising from the breach of any representation or
warranty contained in Section 3.1.12 and all losses (including Taxes) resulting
from or arising out of the nonperformance, partial or total, of any covenant or
agreement of Sellers contained in this Article VI. The Sellers’ obligations to
reimburse or indemnify under this Section 6.1.1 shall include an obligation to
indemnify Purchaser in respect of reasonable third party fees, expenses and
court costs relating to the subject matter of a claim under this Article VI.

 

(b) The Purchaser’s Responsibility. Purchaser shall pay or cause to be paid to
the relevant taxing authorities, and shall reimburse and indemnify Sellers from
and against, (i) all Taxes that are or may become payable by an Acquired Company
or chargeable as a Lien upon the assets thereof and that are attributable to any
period or a portion thereof ending after the Closing Date and (ii) all losses
(including Taxes) resulting from or arising out of the nonperformance, partial
or total, of any covenant or agreement of Purchaser contained in this Article
VI. Purchaser’s obligations to reimburse or indemnify under this Section 6.1.1.
shall include an obligation to indemnify the Sellers in respect of reasonable
third party fees, expenses and court costs relating to the subject matter of a
claim under this Article VI.

 

6.1.2. Returns. (a) Sellers’ Responsibility. Purchaser and the Seller owning an
Acquired Company will cause such Acquired Company, to the extent permitted by
law, to join, for all periods or portions thereof ending on or prior to the
Closing Date, in any Return of the Seller Consolidated Group and in any unitary,
combined or consolidated group state or local Return or Group Relief

 

49



--------------------------------------------------------------------------------

EXECUTION COPY

 

claim that includes such Acquired Company. Such Seller shall prepare, consistent
with past practice and to the extent permitted by law, and Purchaser and such
Seller shall cooperate to timely file, or cause to be prepared and timely filed,
with the relevant taxing authorities (i) all Returns or claims relating to the
business or assets of such Acquired Company that are required to be filed for
any period ending on or prior to the Closing Date and (ii) all Returns or Group
Relief claims contemplated by the immediately preceding sentence. Except as
provided in Section 6.1.8, such Seller shall prepare or cause to be prepared,
consistent with past practice to the extent permitted by law, all Returns and
Group Relief claims relating to the business or assets of such Acquired Company
that cover periods beginning on or before the Closing Date and ending after the
Closing Date, other than a Return or Group Relief claim contemplated in the
first sentence of this Section 6.1.2(a) (each, a “Straddle Return”). In the case
of any Straddle Return, such Seller shall provide Purchaser a draft of such
Straddle Return and Tax information (including, without limitation, work papers
and schedules) for review of such Straddle Return in a timely manner no later
than forty-five (45) days prior to the due date (taking into account valid
extensions) of such Straddle Return. Unless Purchaser delivers written notice of
objections as specified in this Section 6.1.2(a), each such draft Straddle
Return shall be final and binding on the parties without further adjustments.
Within ten (10) days following delivery of such draft Straddle Return, Purchaser
shall have the right to object to any item on any such draft Straddle Return. If
Purchaser objects to any such item, the parties shall resolve their dispute
pursuant to the Tax Dispute Resolution Mechanism. Upon resolution of all
disputed items, such Straddle Return shall be adjusted to reflect such
resolution and shall be final and binding on the parties without further
adjustment. Once such Straddle Return is binding and final, each party shall
cause the appropriate Person to execute such Straddle Return, and Purchaser
shall timely and duly file (or cause to be timely and duly filed) such Straddle
Return with the appropriate taxing authority.

 

(a) Purchaser’s Responsibility. Purchaser shall prepare and timely file, or
cause to be prepared and timely filed, with the relevant taxing authorities all
Returns relating to the business or assets of each Acquired Company other than
those Returns described in Section 6.1.2(a).

 

6.1.3. Apportionment. For purposes of Sections 6.1.1 and 6.1.2, any liability
for Taxes attributable to a period that begins on or before and ends after the
Closing Date shall be apportioned between the portion of such period ending on
the Closing Date and the portion beginning on the day after the Closing Date (a)
in the case of real and personal property Taxes, by apportioning such Taxes on a
per diem basis, and (b) in the case of all other Taxes, on the basis of the
actual activities of the relevant Acquired Company as determined from the books
and records of such Acquired Company for such partial period, except that
exemptions, allowances or deductions that are calculated on an annual basis,
such as the deduction for depreciation, shall be apportioned on a per diem
basis.

 

50



--------------------------------------------------------------------------------

EXECUTION COPY

 

6.1.4. Audits and Other Proceedings; Cooperation; Reporting. (a) Following the
Closing Date, the Sellers shall, at their sole cost and expense, control the
conduct of all stages of any audit or other administrative or judicial
proceeding with respect to the federal Income Tax liability of the Seller
Consolidated Group, and each Seller shall, at its sole cost and expense, control
the conduct of all stages of any audit or other administrative or judicial
proceeding with respect to: (i) any unitary, combined or consolidated foreign,
state or local Return that includes an Acquired Company of such Seller and such
Seller or any of its Affiliates, and (ii) the Tax liability of such Acquired
Company for any period ending on or prior to the Closing Date. Purchaser will
control the conduct of all other audits or administrative or judicial
proceedings with respect to the Tax liability of such Acquired Company for any
period ending after the Closing Date. With respect to any audit or other
proceeding that it controls, each Seller (A) shall give prompt notice to
Purchaser in writing of any Tax adjustment proposed in writing pursuant to any
audit or other proceeding controlled by such Seller with respect to the assets
or activities of any Acquired Company; (B) upon Purchaser’s reasonable request
will discuss with Purchaser and its counsel the position that such Seller
intends to take regarding any issue concerning such assets or activities; and
(C) will not, and will not permit any of its Affiliates to, enter into any
settlement or agreement in compromise of any proposed adjustment which purports
to bind Purchaser or such Acquired Company with respect to any period ending
after the Closing Date without the written consent of Purchaser, which consent
will not be unreasonably withheld. Purchaser (x) will give prompt notice to such
Seller in writing of the commencement of any audit or other proceeding which
could give rise to a claim for payment against such Seller under this Agreement;
(y) with respect to any audit or proceeding controlled by Purchaser, afford such
Seller and its counsel a reasonable opportunity to participate at its own
expense in the conduct of any administrative or judicial proceeding regarding a
proposed adjustment described in clause (x) above including, without limitation,
the right to participate in conferences with taxing authorities and submit
pertinent material in support of such Seller’s position; and (z) will not, and
will not permit any of its Affiliates to, accept any proposed adjustment or
enter into any settlement or agreement in compromise which would result in a
claim for indemnification against such Seller pursuant to this Agreement without
such Seller’s written consent, which consent will not be unreasonably withheld.
If the Purchaser fails to give the Sellers prompt notice as required under (x),
then the Sellers shall remain liable to indemnify for any loss arising from such
audit except to the extent that Sellers are materially prejudiced by Purchaser’s
failure to give prompt notice. If either the Sellers or Purchaser shall withhold
their consent with respect to any audit and Seller or Purchaser are unable to
agree, such dispute

 

51



--------------------------------------------------------------------------------

EXECUTION COPY

 

shall be resolved pursuant to the Tax Dispute Resolution Mechanism. The
procedures in this Section 6.1.4(a), and not the procedures in Section 8.4,
shall govern the conduct of any audit or other governmental proceeding with
respect to Taxes described herein.

 

(b) Purchaser and each Seller shall cooperate, and Purchaser shall cause the
Company to cooperate with such Seller, with respect to any Tax audit or
administrative or court proceeding relating to Taxes referred to in Section
6.1.4(a). Such cooperation shall include providing all relevant information
available to such Seller or Purchaser, as the case may be, with respect to any
such audit or proceeding and making personnel available at and for reasonable
times, provided, that the foregoing shall be done in a manner so as not to
interfere unreasonably with the conduct of the business of the parties.
Purchaser and such Seller shall cooperate with respect to the preparation and
filing of any Return or claim for which the other is responsible pursuant to
Section 6.1.2. Such Seller, Purchaser and their respective Affiliates shall
report all payments pursuant to Sections 2.5, 6.1 and 8.3 as adjustments to the
purchase price for the Shares to be sold by such Seller for all Tax purposes and
shall take no position to the contrary in any Return, any proceeding before any
taxing authority or otherwise.

 

6.1.5. Transaction-Related Taxes. Sellers shall be responsible for, and shall
pay or cause to be paid, any sales, use, transfer, stamp, duties, gains,
recording and similar Taxes that relate to the consummation of the Transactions.

 

6.1.6. Tax Sharing. On or before the Closing Date, each Seller shall terminate,
or cause its Affiliates to terminate, all Tax sharing or Group Relief agreements
and arrangements between an Acquired Company owned by such Seller, on the one
hand, and such Seller or any of its Affiliates, on the other hand, and no
additional payments shall be made thereunder after the Closing Date.

 

6.1.7. Tax Refunds. Each Seller shall be entitled to any Tax refund or other
benefits or saving received by Purchaser or an Acquired Company in respect of an
Acquired Company sold by such Seller (net of any Taxes payable by Purchaser, its
Affiliates or such Acquired Company as a result of the receipt of such refunds
and any reasonable out-of-pocket fees or expenses, including attorneys’ and
accountants’ fees, payable by Purchaser, its Affiliates or such Acquired Company
in connection with the receipt thereof) and attributable to a period or portion
thereof ending on or prior to the Closing Date. Any refunds or credits of Taxes
of such Acquired Company for any period beginning on or before the Closing Date
and ending after the Closing Date shall be apportioned between such Seller and
Purchaser in the same manner as the liability for such Taxes is apportioned
pursuant to Section 6.1.3.

 

52



--------------------------------------------------------------------------------

EXECUTION COPY

 

6.1.8. Tax Dispute Resolution Mechanism. Wherever in this Section 6.1 or in
Section 8.5 it shall be provided that a dispute shall be resolved pursuant to
the “Tax Dispute Resolution Mechanism,” such dispute shall be resolved as
follows: (i) the parties to such dispute will in good faith attempt to negotiate
a settlement of the dispute, (ii) if the parties to such dispute are unable to
negotiate a resolution of the dispute within 30 days, the dispute will be
submitted to the national office of an independent “Big Four” Accounting Firm
reasonably satisfactory to each Seller that is party to such dispute and to
Purchaser (the “Tax Dispute Accountants”), (iii) the parties to such dispute
will present their arguments to the Tax Dispute Accountants within 10 days after
submission of the dispute to the Tax Dispute Accountants, (iv) the Tax Dispute
Accountants will resolve the dispute, in a fair and equitable manner and in
accordance with the applicable Tax law, within 20 days after the parties to such
dispute have presented their arguments to the Tax Dispute Accountants, whose
decision shall be final, conclusive and binding on the parties to such dispute,
(v) any payment to be made as a result of the resolution of a dispute shall be
made, and any other action to be taken as a result of the resolution of a
dispute shall be taken, on or before the later of (A) the date on which such
payment or action would otherwise be required or (B) the third business day
following the date on which the dispute is settled or resolved (in the case of a
dispute resolved by the Tax Dispute Accountants, such date being the date on
which the parties to such dispute receive written notice from the Tax Dispute
Accountants of their resolution) and (vi) the fees and expenses of the Tax
Dispute Accountants in resolving a dispute will be borne equally by the Sellers
that are parties to such dispute and Purchaser, respectively.

 

6.1.9. Section 338. No election pursuant to Section 338 of the Code shall be
made by Purchaser in respect of the acquisition of any Acquired Company.

 

6.1.10. Miscellaneous. (a) Notwithstanding any provision in this Agreement to
the contrary, the obligations of the Sellers to indemnify and hold harmless the
Purchaser and each Acquired Company under this Article VI, and the obligations
of the Purchaser to indemnify and hold harmless the Sellers under this Article
VI, shall survive the Closing and shall remain in full force and effect until 90
days after the expiration of the applicable statutes of limitations on
assessment or collection of tax (taking into account any extensions or waivers
thereof).

 

(b) For the avoidance of doubt, Section 8.2 shall not apply in respect of any
indemnity provided for in this Article VI.

 

(c) From and after the date of this Agreement, the Sellers shall not without
prior written consent of the Purchaser (which may, acting reasonably, withhold
such consent) make, or cause or permit to be made, any Tax election not
consistent with prior practices that would materially affect any Acquired
Company.

 

53



--------------------------------------------------------------------------------

EXECUTION COPY

 

(d) For the avoidance of doubt, Sellers shall retain control, at their sole cost
and expense, of the United Kingdom Inland Revenue inquiry into the 2002 Return
of BRUK as well as any other Returns attributable to a period ending on or
before the Closing Date which may be affected by this inquiry, subject to the
right of Purchaser to be consulted in respect of any aspect of such inquiry
having any effect on the Purchaser or any Acquired Company after the Closing.
Sellers shall also retain control over any decisions relating to the amount of
losses that will be surrendered by BRUK by way of Group Relief in periods ending
on or before the Closing Date.

 

ARTICLE VII

 

TERMINATION

 

7.1. Termination. This Agreement may be terminated at any time prior to the date
of Closing by:

 

(a) the mutual written consent of the parties hereto;

 

(b) any party, by written notice to the other parties, if the Closing shall not
have occurred on or before September 30, 2005 or such later date as may be
approved in writing by the parties; provided, however, that prior to October 31,
2005 this Agreement may not be terminated pursuant to the foregoing provision,
if the parties are proceeding diligently and in good faith to close the
Transactions and the sole unfulfilled condition precedent to the Closing is the
approval or disapproval of the Transactions by any Relevant Regulatory
Authority, and the required filings have been made, are being prosecuted in good
faith and have not been denied. Notwithstanding the provisions of this
subsection (b), if the failure to close the Transactions within the time periods
set forth above is attributable to a party’s malfeasance or the breach of any of
its covenants hereunder, such party will not be entitled to terminate this
Agreement pursuant to this subsection (b);

 

(c) notwithstanding subsection (b) above, any party, at any time (x) after the
final refusal to consent to the transfer of the AARe Shares, the BRUK Shares or
the SANV Shares as contemplated herein by a Relevant Regulatory Authority, or
(y) if any action is taken by the United States Federal Trade Commission or
Department of Justice, or any other applicable competition regulator, with
respect to the Transactions pursuant to the HSR Act or any other applicable
competition law prior to the expiration of the statutory waiting period or the
early termination thereof;

 

54



--------------------------------------------------------------------------------

EXECUTION COPY

 

(d) Sellers, if there shall have been any material breach of any covenant of
Purchaser hereunder, or Purchaser, if there shall have been any material breach
of any covenant of a Seller hereunder, and in each case such breach shall not
have been remedied within thirty (30) days after the receipt by the breaching
party of a notice in writing specifying the nature of such breach and requesting
that such breach be cured; or

 

(e) Sellers if Purchaser shall be, and Purchaser if a Seller shall be, unable to
pay its liabilities when due, or has filed a voluntary petition in bankruptcy,
or is adjudicated bankrupt or insolvent, or if any receiver is appointed for its
business or property, or if any trustee in bankruptcy or insolvency shall be
appointed under applicable laws, and such receiver or trustee has not been
discharged within 30 days after such appointment.

 

7.2. Effect of Termination. If this Agreement is terminated pursuant to Section
7.1, such termination shall be without liability of any party, or any Affiliate
of such party, to the other parties to this Agreement, except for the
liabilities, if any, of any party with respect to the payment of expenses
pursuant to the second sentence of Section 5.3 and to Section 9.3 hereof and
except for the obligations with respect to the Confidentiality Agreement
pursuant to Section 5.2(b) hereof; provided, however, that if such termination
shall result from (a) the breach by a Seller of its representations, warranties
or covenants or agreements set forth in this Agreement, or the failure to
fulfill the conditions to the Closing set forth in Sections 4.1.1(a)(i),
4.1(a)(iii) (to the extent relating to consents to be obtained by Sellers),
4.3.5, 4.3.6 or 4.3.7, Seller shall be liable for any and all damages, costs and
expenses (including reasonable counsel fees but excluding consequential damages)
sustained or incurred by Purchaser, or (b) the breach by Purchaser of its
representations, warranties or covenants or agreements set forth in this
Agreement, Purchaser shall be liable for any and all damages, costs and expenses
(including reasonable counsel fees but excluding consequential damages)
sustained or incurred by Sellers, provided in each case that in no event will a
party be liable for any costs of another party pursuant to this Section 7.2 in
an amount in excess of $250,000. The parties agree that such reimbursement of
costs and expenses shall be a payment of liquidated damages, and shall be that
party’s sole and exclusive remedy for a breach by any other party of its
obligations to consummate the Transactions or a breach of its representations,
warranties or covenants or agreements set forth in this Agreement that results
in the termination of this Agreement.

 

55



--------------------------------------------------------------------------------

EXECUTION COPY

 

ARTICLE VIII

 

INDEMNIFICATION

 

8.1. Survival of Representations and Warranties. All representations and
warranties made by the parties in this Agreement or pursuant to the Sellers’
Disclosure Schedules, or any other schedule, certificate, instrument or document
delivered pursuant to this Agreement shall survive the execution and delivery of
this Agreement, any examination by or on behalf of the parties hereto and the
Closing for a period of four months after the end of the calendar year following
the calendar year in which the Closing takes place; provided, however, that the
representations and warranties contained in Sections 3.1.10 and 3.1.12 shall
terminate upon the expiration of the applicable statute of limitations period
(including extensions thereof) for any claims made in respect of the matters
referred to in such Sections and provided, further, that the representations and
warranties of Sellers contained in Sections 3.1.2 and 3.1.20 shall survive the
Closing and remain in effect indefinitely. Any and all covenants and agreements
contained herein shall survive until performed pursuant to the terms hereof or
waived. Notwithstanding the foregoing, any covenant, representation or warranty
as to which a claim shall have been instituted prior to the applicable
expiration date as herein provided shall continue to survive until such claim
has been finally decided, settled or adjudicated.

 

8.2. Limitations on Indemnification. (a) No indemnified party will be entitled
to make a claim against an indemnifying party pursuant to Section 8.3(a) or
8.3(b) unless and until the aggregate amount of claims which may be asserted for
Indemnifiable Losses (as hereinafter defined) pursuant to such sections exceeds
$300,000 in the aggregate, in which case such indemnifying party’s liability
shall be for the whole amount of such Indemnifiable Losses, and not just the
excess, and in the case of indemnification pursuant to Section 8.3(a)(i),
8.3(a)(ii) or 8.3(b), but not in the case of 8.3(a)(iii) or 8.3(a)(iv), no more
than $2.5 million in the aggregate. In addition, Purchaser agrees that Sellers
make no representations or warranties whatsoever with respect to the Reserves,
the development or adequacy thereof, or the collectibility of ceded reinsurance
agreements, with respect to the insurance or reinsurance liabilities of any of
the Acquired Companies, and that Sellers shall not be liable for any indemnity
with respect to the foregoing. For purposes of this Agreement, (i) ”indemnified
party” means a Person entitled to indemnification under this Agreement, (ii)
”indemnifying party” means a Person required to provide indemnification under
this Agreement, and (iii) ”Indemnifiable Losses” means any and all damages,
claims, demands, losses, liabilities or expenses (including reasonable attorneys
fees and expenses and court costs) for which an indemnified party is entitled to
indemnification under this Article VIII; provided, that no single or unrelated
claim for breach of any representation or warranty shall be deemed an
Indemnifiable Loss under this Article VIII, unless and until the amount of such
claim equals or exceeds $10,000, and, provided, further, that in each case in
which a breach of representation and warranty creates entitlement to
indemnification under this Article VIII, the amount of an Indemnifiable Loss
shall be determined without taking into account any qualification as to
materiality or Material Adverse Effect contained therein.

 

(b) As between the parties (and, after the Closing, the Acquired Companies) and
their respective Affiliates, directors, officers, agents and representatives,
except for other rights and obligations expressly contained in this Agreement or
any other

 

56



--------------------------------------------------------------------------------

EXECUTION COPY

 

agreements to be executed in connection with the Transactions, the rights and
obligations set forth in this Article VIII will be the exclusive rights and
obligations with respect to this Agreement, the events giving rise to this
Agreement and the Transactions.

 

8.3. Indemnity. (a) Subject to Section 8.2 in the case of clauses 8.3(a)(i) and
(ii) below (but not subject to Section 8.2 in the case of clauses 8.3(a)(iii),
(iv), (v) and (vi) below), Sellers hereby jointly and severally indemnify
Purchaser, its Affiliates (including the Acquired Companies) and their
respective directors, officers, employees and agents, and hold such parties
harmless from and against and in respect of, and shall on demand pay or
reimburse Purchaser, its Affiliates (including the Acquired Companies) and their
respective directors, officers, employees and agents, for, any and all losses,
damages, liabilities, claims, demands, deficiencies, judgments, settlements,
costs and expenses of any nature whatsoever (including, without limitation, the
reasonable fees and expenses of Purchaser’s counsel and court costs), whether or
not resulting from third party claims (but excluding any consequential,
punitive, exemplary, lost profits or similar damages), resulting from or arising
out of (i) the breach of any representation or warranty made by Sellers, (ii)
the nonperformance, partial or total, of any covenant or agreement of Sellers
contained in this Agreement (other than the covenants and agreements set forth
in Article VI, the indemnification for nonperformance of which is addressed
therein), (iii) the employment of any Transferring Employee prior to the Closing
or the employment or termination of any Residual Employee at any time
(irrespective of the identity of the party that effects that termination of
employment) and any failure by Sellers to inform and consult with appropriate
representatives of Transferring Employees or Residual Employees in accordance
with TUPE, (iv) any employee benefit plan (as such term is defined in Section
3(3) of ERISA) or any other employee benefit or compensation arrangement
(including without limitation the ACE INA UK Retirement Savings Plan) that is or
was sponsored, contributed to or maintained by any Seller, any Affiliate of any
Seller or any Acquired Company or by any entity that is within the same
controlled group of companies as any Seller or any subsidiary (as defined in
Section 414 of the Code) of any Seller or in which any of the Acquired Companies
participated, (v) the Part VII Transfer, pursuant to Section 5.13, or (vi) any
alleged breach by any of the Acquired Companies prior to the Closing of (A) any
United Kingdom, United Nations or European Union sanctions in connection with
the events and circumstances set forth in Sellers’ Disclosure Schedule 3.1.11 or
(B) any antitrust legislation in connection with the events and circumstances
set forth in Sellers’ Disclosure Schedule 3.1.26, provided that such losses,
damages, liabilities, claims, demands, deficiencies, judgments, settlements,
costs or expenses do not arise out of any actions of the Purchaser or the
Acquired Companies following the Closing.

 

(b) Subject to Section 8.2, Purchaser hereby indemnifies each Seller and their
respective Affiliates, and their respective directors, officers, employees and
agents, and holds such parties harmless from and against and in respect of, and
shall on demand pay or reimburse Sellers and their respective Affiliates, and
their respective directors,

 

57



--------------------------------------------------------------------------------

EXECUTION COPY

 

officers, employees and agents, for any and all losses, damages, liabilities,
claims, demands, deficiencies, judgments, settlements, costs and expenses of any
nature whatsoever (including, without limitation, the reasonable fees and
expenses of Sellers’ counsel and court costs), whether or not resulting from
third party claims (but excluding any consequential, punitive, exemplary, lost
profits or similar damages), resulting from or arising out of (i) the breach of
any representation or warranty made by Purchaser or (ii) the nonperformance,
partial or total, of any covenant or agreement of Purchaser contained in this
Agreement (other than the covenants and agreements set forth in Article VI, the
indemnification for nonperformance of which is addressed therein).

 

8.4. Third Party Claims. If a claim by a third party is made against a party
indemnified pursuant to this Article VIII, and if such indemnified party intends
to seek indemnity with respect thereto under this Article VIII, the indemnified
party shall promptly (and in any case within 30 days after such claim being
made) notify the indemnifying party of such claim; provided, however, that any
failure of the indemnified party to notify promptly the indemnifying party of
such claim shall not relieve the indemnifying party of its obligations pursuant
to this Article VIII except to the extent that the indemnifying party would be
materially prejudiced under this Article VIII as a result of such failure. Upon
acknowledging in writing its obligation to indemnify such indemnified party
hereunder, the indemnifying party shall have the right (but not the obligation)
to undertake, conduct and control, through counsel of its own choosing and at
the indemnifying party’s expense, the settlement or defense thereof, provided
the indemnifying party (i) proceeds in good faith, expeditiously and diligently
and (ii) provides the indemnified party a written undertaking reasonably
acceptable as to form and substance to the indemnified party (A) to absolutely
and unconditionally, irrespective of any defense based on this Article VIII or
otherwise, pay promptly the full amount of any final judgment with respect to
such claim and (B) to post any necessary bonds or other security required in
order to stay any judgment pending an appeal in the event that the indemnifying
party shall elect to prosecute such appeal; the indemnified party shall
cooperate with the indemnifying party or parties electing to defend in
connection therewith, provided that the indemnifying party shall permit the
indemnified party or parties to participate in such settlement or defense
through counsel chosen by the indemnified party, provided that (except as
provided below) the fees and expenses of such counsel shall be borne by the
indemnified party. Without the prior written consent of the indemnified party,
which consent shall not unreasonably be withheld or delayed, the indemnifying
party will not enter into any settlement of any such claim. If the indemnifying
party does not serve on the indemnified party by certified mail, postage
prepaid, return receipt requested, a written notice of its intention to defend
or does not commence to contest any matter within 10 Business Days after receipt
of notice from the indemnified party of the existence of such matter, or if the
indemnifying party disputes it is liable to the indemnified party for any sum
pursuant to this Article VIII or fails to deliver the undertaking described
above, the right to defend such claim shall be deemed waived, and the
indemnified party shall have full right and power to defend or otherwise

 

58



--------------------------------------------------------------------------------

EXECUTION COPY

 

deal with, settle and dispose of the matter (and, subject to Section 8.2, shall
be indemnified for the fees and expenses of counsel retained for such purpose);
provided, however, that the indemnified party or parties will not enter into any
settlement or pay (except pursuant to a final court order or judgment) any such
claim without the prior written consent of the indemnifying party, which consent
shall not unreasonably be withheld or delayed. Notwithstanding the foregoing,
the indemnified party or parties shall have the right to pay or settle any such
claim without the prior written consent of the indemnifying party, provided that
in such event such party or parties shall waive any right to indemnity therefor
by the indemnifying party.

 

8.5. Exclusive Remedy, etc. (a) Other than with respect to Taxes, the
indemnities provided for in this Article VIII shall be the sole and exclusive
remedies of Purchaser, the Acquired Companies or Sellers, as the case may be,
after the Closing; provided, that nothing herein shall limit in any way any such
Party’s remedies in respect of fraud or intentional misrepresentation or
omission by the other Party in connection herewith or the Transactions or the
rights of such Party to such equitable remedies as may be available.

 

(a) Any (i) indemnity payment pursuant to this Article VIII in respect of any
claim or (ii) any payment with respect to Tax under any provision of this
Agreement shall be increased by the amount of any Tax detriment (which shall
include, for the avoidance of doubt, the receipt of any indemnity payment being
taxable in the recipient’s hands) and reduced by the amount of any Tax benefit
realized by the indemnified party by reason of such claim, provided that such
Tax benefits and such Tax detriments shall be given effect to for purposes of
this Section 8.5(b) only if and to the extent such Tax detriments or Tax
benefits, respectively, are actually realized by the indemnified party, and
based on the assumption that the items giving rise to such Tax benefits or Tax
detriments, respectively, are utilized by the indemnified party only after all
other relevant Tax items have been taken into account, and provided further that
in the event that any such Tax benefit of the indemnified party is subsequently
disallowed, the indemnifying party shall make an additional payment to the
indemnified party equal to the amount of any Tax detriment resulting from such
disallowance. All Tax detriments and Tax benefits described above shall be
determined by the indemnified party, which determination, in the absence of
manifest error shall be binding on the parties, unless the indemnifying party,
acting reasonably, disagrees with the indemnified party’s determination, in
which case such dispute shall be resolved pursuant to the Tax Dispute Resolution
Mechanism.

 

59



--------------------------------------------------------------------------------

EXECUTION COPY

 

ARTICLE IX

 

MISCELLANEOUS

 

9.1. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been given when delivered by
internationally-recognized overnight courier service or by first-class
registered or certified mail, postage prepaid, return receipt requested,
addressed:

 

if to Century:

 

1601 Chestnut Street

Philadelphia, Pennsylvania 19103

Attention: Corporate Secretary

 

If to AII:

 

1 Beaver Valley Road

Wilmington, Delaware 19803

Attn: Company Secretary

 

in each case with a copy to:

 

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attention: Nicholas F. Potter, Esq.

 

if to Purchaser:

 

Randall & Quilter Investment Holdings Limited

Shepherds Oast

70 The Heath

East Malling

Kent ME19 6JL

England

Attention: Ken Randall

 

with a copy to:

 

Lovells

900 Third Avenue, 16th Floor

New York New York 10022

Attention: David Alberts, Esq.

 

60



--------------------------------------------------------------------------------

EXECUTION COPY

 

and

 

Lovells

Atlantic House

Holborn Viaduct

London EC1A 2FG

United Kingdom

Attention: Charles Rix, Esq.

 

Sellers or Purchaser may designate another addressee or change its address for
notices and other communications hereunder by a notice given to the other
parties in the manner provided for herein.

 

9.2. Entire Agreement. This Agreement supersedes all prior discussions and
agreements between the Parties with respect to the subject matter hereof, except
for the Confidentiality Agreement, and together with the Confidentiality
Agreement and the Ancillary Agreements contains the sole and entire agreement
among the parties hereto with respect to the subject matter hereof.

 

9.3. Expenses. Except as otherwise provided in this Agreement, each party will
pay its own costs and expenses incurred in connection with the negotiation,
execution and closing of this Agreement and the Ancillary Agreements and the
Transactions, including those incurred due to the engagement of consultants and
advisors.

 

9.4. Public Announcements. At all times at or before the Closing, Sellers and
Purchaser will not issue or make any reports, statements or releases to the
public with respect to this Agreement, the Ancillary Agreements or the
Transactions without the consent of the other. If Sellers are unable to obtain
the approval of its public report, statement or release from Purchaser, or
Purchaser is unable to obtain the approval of its public report, statement or
release from Sellers, and such report, statement or release is, in the opinion
of legal counsel to such party, required by applicable law in order to discharge
such party’s disclosure obligations, then such party may make or issue the
legally required report, statement or release and promptly furnish the Sellers
(in the case of the Purchaser) or the Purchaser (in the case of the Sellers)
with a copy thereof. Sellers shall obtain Purchaser’s, and Purchaser shall
obtain Sellers’, prior approval of any press release to be issued immediately
following the Closing announcing the consummation of the Transactions, such
approval not to be unreasonably withheld. Thereafter the provisions of this
Section 9.4 shall cease to apply to Sellers and Purchaser.

 

9.5. Waiver. Any term or condition of this Agreement may be waived at any time
by the party that is entitled to the benefit thereof, but no such waiver shall
be effective unless set forth in a written instrument duly executed by or on
behalf of the party waiving such term or condition. No waiver by any party of
any term or condition of this Agreement, in any one or more instances, shall be
deemed to be or construed as a

 

61



--------------------------------------------------------------------------------

EXECUTION COPY

 

waiver of the same or any other term or condition of this Agreement on any
future occasion. All remedies, either under this Agreement or by law or
otherwise afforded, will be cumulative and not alternative.

 

9.6. Amendment. This Agreement may be amended, supplemented or modified only by
a written instrument duly executed by or on behalf of each party hereto. If at
any time prior to the Closing Date, any party notifies the others that it has
determined that there is a more Tax efficient structure by which to give effect
to the Transactions than the one contemplated by this Agreement, each other
party shall review such proposed structure in good faith to determine if it is
adverse to such party from a Tax or other perspective (including, without
limitation, its effects on the likelihood of receiving necessary governmental
approvals and of consummating the Transactions in the first quarter of 2005),
and if such party determines that such proposed structure is not so adverse to
it, to use commercially reasonable efforts to negotiate with the other parties
any amendment, supplement or modification to this Agreement required to
implement such structure.

 

9.7. No Third Party Beneficiary. The terms and provisions of this Agreement are
intended solely for the benefit of each party hereto and its respective
successors or permitted assigns, and it is not the intention of the parties to
confer third party beneficiary rights upon any other Person other than any
Person entitled to indemnity under Article VIII.

 

9.8. No Assignment; Binding Effect. Neither this Agreement nor any right,
interest or obligation hereunder may be assigned by any party hereto without the
prior written consent of the other parties hereto and any attempt to do so will
be void, except for assignments and transfers by operation of law, and except
that any party may assign this Agreement to any of its Affiliates without the
consent of the other parties, provided that (a) no such assignment shall in any
way affect the obligations or liabilities of the assigning party under this
Agreement, which shall remain in effect notwithstanding such assignment, and (b)
if such assignee shall cease to be an Affiliate of such assigning party, such
assignee shall transfer back to such assigning party all such assigned rights
and benefits prior to such assignee ceasing to be an Affiliate of such assigning
party. This Agreement is binding upon, inures to the benefit of and is
enforceable by the parties hereto and their respective successors and assigns.

 

9.9. Interpretation.

 

9.9.1. The headings used in this Agreement have been inserted for convenience of
reference only and do not define or limit the provisions hereof.

 

9.9.2. The word “including”, where used in this Agreement, shall mean “including
without limitation”.

 

62



--------------------------------------------------------------------------------

EXECUTION COPY

 

9.10. Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, under any present or future Law, and if the
rights or obligations of any party hereto under this Agreement will not be
materially and adversely affected thereby, (a) such provision will be fully
severable, (b) this Agreement will be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part hereof, (c) the
remaining provisions of this Agreement will remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom and (d) in lieu of such illegal, invalid or unenforceable
provision, there will be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible.

 

9.11. Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

9.12. Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the Laws of the State of New York
without giving effect to the provisions thereof relating to conflicts of law,
other than Section 5-1401 of the General Obligations Law of the State of New
York. The parties each irrevocably submit to the non-exclusive jurisdiction of
any New York State or United States Federal court sitting in the County of New
York over any suit, action or proceeding arising out of or relating to this
Agreement. The parties each irrevocably waive, to the fullest extent permitted
by law, any objection which they may now or hereafter have to the laying of the
venue of any such proceeding brought in any such court and any claim that any
such proceeding brought in such court has been brought in an inconvenient forum.
Each party agrees that final judgment in any such suit, action or proceeding
brought in such a court shall be conclusive and binding on it and may be
enforced in any court to the jurisdiction of which it is subject by a suit upon
such judgment.

 

9.13. WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE BREACH, TERMINATION OR VALIDITY OF THIS
AGREEMENT, OR THE TRANSACTIONS. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A)
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE

 

63



--------------------------------------------------------------------------------

EXECUTION COPY

 

FOREGOING WAIVER, (B) EACH SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (C) EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (D) EACH SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.13.

 

[Remainder of Page Intentionally Left Blank. Signature Page Follows.]

 

64



--------------------------------------------------------------------------------

EXECUTION COPY

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

ACE INA INTERNATIONAL HOLDINGS, LTD.

By:

 

 

--------------------------------------------------------------------------------

Title:

    CENTURY INDEMNITY COMPANY

By:

 

 

--------------------------------------------------------------------------------

Title:

    RANDALL & QUILTER INVESTMENT HOLDINGS LIMITED

By:

 

 

--------------------------------------------------------------------------------

Title:

   



--------------------------------------------------------------------------------

Exhibit A-1

 

Determination of Balance Sheets and Surpluses

 

Pursuant to Sections 2.3 and 2.5 of the Agreement, this Exhibit A-1 sets forth
the principles, procedures and practices that Purchaser and Sellers agree to
apply in determining the Estimated Closing Balance Sheet, the Estimated Closing
Total Surplus, the Closing Balance Sheet and the Closing Total Surplus of each
Acquired Company.

 

Illustrations based upon the balances of each Acquired Company as at December
31, 2003 are attached at Exhibit A-2, Exhibit A-3 and Exhibit A-4. The actual
Estimated Closing Balance Sheet and Closing Balance Sheet of each Acquired
Company may have different columns and line items from the attached
illustrations.

 

ACE American Reinsurance Company

 

The Balance Sheet will be prepared on a SAP basis as defined in the Agreement,
modified where applicable as described in the notes below.

 

In particular and by way of explanation the following notes to Exhibit A-2 are
provided:

 

1. AARe Statutory

 

The starting point shall be the audited SAP balance sheet for AARe as at
December 31, 2003.

 

2. Gross Up Reserves & Unwind Discount on Reserves

 

The Loss and Allocated Loss Adjustment Expense Reserves and the ULAE Reserves
will be grossed up for any applicable reinsurance. This applicable reinsurance
will be shown separately on the asset side of the balance sheet. While this is
not a strict statutory balance sheet presentation, it does allow the effect of
the various commutations contemplated to be seen more clearly.

 

Any existing discount on the reserves (both gross and unpaid reinsurance) will
similarly be unwound.

 

3. Tillinghast Reserve Adjustments

 

The Loss and Allocated Loss Adjustment Expense Reserves (after giving effect to
the gross-up set forth in paragraph 2) and corresponding reinsurance recoverable
shall be



--------------------------------------------------------------------------------

adjusted to the Scenario 2 levels as included in the Tillinghast Report (after
application of the Tillinghast Allocation Methodology), as defined in the
Agreement. The Acquired Liabilities of AARe will be determined pursuant to the
Tillinghast Allocation Methodology.

 

To the extent applicable, the effect of taxation should be provided for (see
also paragraph 7b).

 

4. Movements January 1, 2004 to Closing Date

 

All balance sheet line items will be adjusted by actual cash receipts and
payments made between January 1, 2004 and the Closing Date. In addition the
following items will be re-valued in accordance with SAP to their values at the
Closing Date:

 

Cash and short-term investments

 

Bonds

 

Accrued Investment Income

 

Other Invested Assets

 

Receivable for Securities

 

Common Stocks

 

Only adjustments in respect of cash receipts and payments and movements among
balance sheet accounts in the ordinary course may be made to the Loss and
Allocated Loss Adjustment Expense Reserves, ULAE Reserves and Reinsurance
Recoverable on Unpaid Losses. No profit or loss on these items will be
recognised as a result of any reserve developments or bad debts incurred in the
period between January 1, 2004 and the Closing Date.

 

Finally, to the extent applicable, the effect of taxation should be provided for
in respect of these movements (see also paragraph 7b).

 

5. Affiliated Company Commutations

 

The various commutations shall be shown in separate columns for each
commutation. Commutations will occur with effect as of the Closing.

 

The balances to be commuted will be the applicable Loss And Allocated Loss
Adjustment Expense Reserves, any ULAE Reserves and Reinsurance Recoverable on
Unpaid Losses, after taking account of the Tillinghast Reserve Adjustments
referred to in paragraph 3 above.



--------------------------------------------------------------------------------

Any actual cash receipts or payments from January 1, 2004 to the effective date
of the commutation will similarly be taken into consideration in arriving at the
balances to be commuted.

 

Finally, the balances will be commuted with a cash amount equal to 77.5% of the
net Reserves payable or Reinsurance Recoverable on unpaid losses, provided that
the $200 million balance in respect of the NICO Agreement will be commuted with
a cash amount equal to 76.25% of the net Reserves payable or Reinsurance
Recoverable on unpaid losses.

 

Any balances due to or from Affiliated Companies on paid losses will be treated
as part of the contemplated pre-Closing distribution to the Sellers or will
otherwise be cleared on a dollar for dollar basis either on or before the
Closing Date (i.e., such balances will NOT be discounted).

 

Finally, to the extent applicable, the effect of taxation should be provided for
in respect of these movements (see also paragraph 7b).

 

6. Transfer of Reinsurance Recoverables on Paid Losses

 

All reinsurance recoverables related to losses paid prior to the Closing shall
remain the sole property of Sellers or their Affiliates after the Closing and
will be reflected as such for the purposes of calculating the Estimated Closing
Surplus and Closing Total Surplus. Any such amounts collected by AARe subsequent
to the Closing Date will be passed through to the Sellers as and when collected.

 

7. Assets/Liabilities Assumed By Sellers

 

  a.) Certain assets and liabilities, notably inter-company balances will be
assumed by the Sellers on or prior to the Closing Date with an equivalent net
cash amount transferred to or from AARe by the Sellers.

 

  b.) Any net deferred tax asset remaining on the balance sheet will be
transferred to the Sellers on or prior to the Closing and will not be taken into
account in arriving at the Closing Surplus of the AARe. However, any net
deferred tax liability remaining at Closing on the balance sheet will be
recognized in full in arriving at the Closing Surplus.

 

8. Adjust ULAE, Bad Debt and Statutory Discount

 

The net undiscounted Loss and Allocated Loss Adjustment Expense Reserves will be
discounted by 22.5%, provided that the net undiscounted Loss and Allocated Loss
Adjustment Expense Reserves in respect of the NICO Agreement will be discounted
by 23.75%.



--------------------------------------------------------------------------------

The ULAE provision will not be discounted for the time value of money and will
be adjusted to $34 million per the definition of AARe ULAE included in this
agreement.

 

The Provision for Bad and Doubtful Debts in respect of Reinsurance Recoverable
on Unpaid Losses will be taken to be the higher of AARe’s own evaluation, using
its own methodology consistent with past practice (i.e., based on S&P or
equivalent ratings for each reinsurer), discounted by 22.5% (or 23.75% in the
case of the Provision for Bad and Doubtful Debts in respect of Reinsurance
Recoverable on Unpaid Losses in respect of the NICO Agreement) and the Schedule
F Provision for Reinsurance at December 31, 2004.

 

9. Special Asset

 

For the purposes of the Estimated Closing Balance Sheet of AARe and for the
calculation of the Estimated Closing Surplus of AARe, an asset referred to as
the AARe Special Asset shall be shown in the amount of $2.5 million.

 

The AARe Special Asset will not appear on the Closing Balance Sheet and will not
be taken into account in the calculation of the Closing Total Surplus of AARe.

 

10. Distribution to Sellers

 

The total amount of the Distribution to the Sellers at the Closing will be such
as to leave a Closing Surplus of $25 million, which will include AARe’s
investment in SANV.

 

The assets are to be distributed to the Sellers in the following order:

 

Firstly, any remaining balances due to/from affiliates;

 

Secondly, any net deferred tax asset, to the extent admitted;

 

Thirdly, Common Stocks except for AARe’s investment in SANV and;

 

Fourthly, Cash and short term investments.



--------------------------------------------------------------------------------

Brandywine Reinsurance Company (UK) Ltd.

 

The Balance Sheet will be prepared on a SAP basis as defined in the Agreement,
modified where applicable as described in the notes below.

 

In particular and by way of explanation the following notes to Exhibit A-3 are
provided:

 

1. December 31, 2003 Audited BRUK SAP

 

The starting point shall be the audited SAP balance sheet for BRUK as at
December 31, 2003. The balance sheets shall be prepared in pounds sterling.

 

2. Milliman Adjustments And Unwinding Discount

 

The Gross Loss and Allocated Loss Adjustment Expense Reserves and corresponding
reinsurance recoverable shall be adjusted to the Best Estimate levels as
included in the Milliman Report, as defined in this Stock Purchase Agreement.

 

It should however be noted that the Milliman Report did not cover the provision
for future legal costs associated in defending BRUK in relation to claims on
insurance business written and hence there is no corresponding Milliman
recommended amount in relation to these reserves. In this instance, BRUK should
use its own provision for legal costs calculated in a manner consistent with its
past practice.

 

Any existing discount on the reserves (both gross and unpaid reinsurance) should
similarly be unwound.

 

To the extent applicable, the effect of taxation should be provided for (see
also paragraph 6).

 

3. Movements January 1, 2004 to Closing Date

 

All balance sheet line items will be adjusted by actual cash receipts and
payments made between January 1, 2004 and the Closing Date. In addition the
following items will be re-valued in accordance with SAP to their values at the
Closing Date:

 

Cash and short-term investments

 

Bonds

 

Accrued Investment Income

 

Other Invested Assets



--------------------------------------------------------------------------------

Receivable for Securities

 

Common Stocks.

 

It should be noted that only adjustments in respect of cash receipts and
payments and movements among balance sheet accounts in the ordinary course may
be made to the Loss and Allocated Loss Adjustment Expense Reserves, Provision
for Future Operating Costs (ULAE Reserves) and Reinsurance Recoverable on Unpaid
Losses. No profit or loss on these items will be recognised as a result of any
reserve developments or bad debts incurred in the period between January 1, 2004
and the Closing Date.

 

Finally, to the extent applicable, the effect of taxation should be provided for
in respect of these movements (see also paragraph 6).

 

4. Bad Debt & Reserve Adjustments ceded to CIRC and Commute Net Aggregate Excess
Retro to CIRC

 

The various commutations shall be shown in separate columns for each
commutation. The commutations will occur with effect as of the Closing.

 

The balances to be commuted will be the applicable Loss And Allocated Loss
Adjustment Expense Reserves, any Provision for Future Operating Costs (ULAE
Reserves) and Reinsurance Recoverable on Unpaid Losses, after taking account of
the Milliman Reserve Adjustments referred to in paragraph 2 above.

 

Any actual cash receipts or payments from January 1, 2004 to the effective date
of the commutation will similarly be taken into consideration in arriving at the
balances to be commuted.

 

Finally, the balances will be commuted with a cash amount equal to 77.5% of the
net Reserves payable or Reinsurance Recoverable on unpaid losses.

 

Any balances due to or from Affiliates of Sellers on paid losses will be treated
as part of the contemplated pre-Closing distribution to the Sellers or will
otherwise be cleared on a dollar for dollar basis either on or before the
Closing Date (i.e., such balances will NOT be discounted.)

 

To the extent applicable, the effect of taxation should be provided for in
respect of these movements (see also paragraph 6).

 

5. Transfer of Reinsurance Recoverables on Paid Losses

 

All reinsurance recoverables related to losses paid prior to the Closing shall
remain the sole property of Sellers or their Affiliates after the Closing and
will be reflected as such for the purposes of calculating the Estimated Total
Surplus and Closing



--------------------------------------------------------------------------------

Total Surplus. Any such amounts collected by BRUK subsequent to the Closing Date
will be passed through to the Sellers as and when collected.

 

6. Assets/Liabilities Assumed By Sellers

 

  a.) Certain assets and liabilities, notably inter-company balances will be
assumed by the Sellers on or prior to the Closing Date with up to an equivalent
net cash amount transferred to or from BRUK by the Sellers.

 

It is left to the Sellers to decide what combination of write-off of
inter-company creditor balances and paid-in capital achieves the surplus
requirements of BRUK as noted in paragraph 8 below.

 

To the extent applicable, the effect of taxation should be provided for in
respect of these transactions.

 

  b.) Any net deferred tax asset remaining on the balance sheet will be
transferred to the Sellers on or prior to the Closing and will not be taken into
account in arriving at the Closing Surplus of BRUK. However, any net deferred
tax liability remaining at the Closing on the balance sheet will be recognized
in full in arriving at the Closing Surplus.

 

7. Discount and Adjust ULAE

 

The net undiscounted Loss and Allocated Loss Adjustment Expense Reserves will be
discounted by 22.5%.

 

The ULAE provision will not be discounted for the time value of money and will
be adjusted at Closing to the sterling equivalent of $16.0 million per the
definition of BRUK ULAE included in the Agreement.

 

The Provision for Bad and Doubtful Debts in respect of Reinsurance Recoverable
on Unpaid Losses will be taken to be the Milliman best estimate included in the
Milliman Report, adjusted to take account of any commutations and then
discounted by a maximum of 22.5%.

 

8. Special Asset

 

For the purposes of the Estimated Closing Balance Sheet of BRUK and for the
calculation of the Estimated Closing Surplus of AARe, an asset referred to as
the BRUK Special Asset shall be shown in the amount of the sterling equivalent
of $2.0 million.

 

The BRUK Special Asset will not appear on the Closing Balance Sheet and will not
be taken into account in the calculation of the Closing Total Surplus of BRUK.



--------------------------------------------------------------------------------

9. Capital Paid in by Sellers

 

The total amount of the capital Paid in by the Sellers at the Closing will be
such that together with the capital paid into BRUK by Purchaser of the sterling
equivalent of $2.5 million and the write-off of part or all of the inter-company
payables, BRUK will have a Closing Surplus of the sterling equivalent of $22.5
million.

 

Any distribution to Sellers from BRUK prior to the Closing will be transferred
to the Sellers in the following order until the Surplus requirement described
above is met:

 

Firstly, any remaining balances due to/from affiliates;

 

Secondly, any net deferred tax asset, to the extent admitted;

 

Thirdly, Common Stocks; and

 

Fourthly, Cash and short term investments.



--------------------------------------------------------------------------------

Brandywine SA-NV

 

The Balance Sheet will be prepared on a SAP basis as defined in the Agreement,
modified where applicable as described in the notes below.

 

In particular and by way of explanation the following notes to Exhibit A-4 are
provided:

 

1. SANV SAP Basis December 31, 2003 as filed

 

The starting point shall be the SAP balance sheet for SANV as at December 31,
2003 as filed with the Banque Nationale de Belgique. The balance sheet shall be
prepared in the local currency (Euros).

 

2. Adjust Reserves & Unwind discount

 

The Gross Loss and Allocated Loss Adjustment Expense Reserves and corresponding
reinsurance recoverable shall be adjusted to the best estimate of Sellers’
internal actuarial assessment, using methodologies consistent with those
employed by Milliman.

 

It should however be noted that SANV’s internal actuarial assessment does not
cover the provision for future legal costs associated in defending SANV in
relation to claims on insurance business written and hence there is no
corresponding internal actuarial recommended amount in relation to these
reserves. In this instance, SANV should use its own provision for legal costs
calculated in a manner consistent with its past practice.

 

The effect of any existing discounting of reserves (on both gross and unpaid
reinsurance) included in the December 2003 figures should be unwound.

 

To the extent applicable, the effect of taxation should be provided for (see
also paragraph 5).

 

3. Movements January 1, 2004 to Closing Date

 

All balance sheet line items will be adjusted by actual cash receipts and
payments made between January 1, 2004 and the Closing Date. In addition the
following items will be re-valued in accordance with SAP to their values at the
Closing Date:

 

Cash and short-term investments

 

Bonds

 

Accrued Investment Income



--------------------------------------------------------------------------------

Other Invested Assets

 

Receivable for Securities

 

Common Stocks.

 

Only adjustments in respect of cash receipts and payments and movements among
balance sheet accounts in the ordinary course may be made to the Loss and
Allocated Loss Adjustment Expense Reserves, Provision for Future Operating Costs
(ULAE Reserves) and Reinsurance Recoverable on Unpaid Losses. No profit or loss
on these items will be recognised as a result of any reserve developments or bad
debts incurred in the period between January 1, 2004 and the Closing Date.

 

To the extent applicable, the effect of taxation should be provided for in
respect of these movements (see also paragraph 5).

 

4. Commute CIRC SA-NV NICO Feeder

 

This commutation shall be shown in separate column. Commutations will occur with
effect as of the Closing.

 

The balances to be commuted will be the applicable Loss and Allocated Loss
Adjustment Expense Reserves, any Provision for Future Operating Costs (ULAE
Reserves) and Reinsurance Recoverable on Unpaid Losses.

 

Any actual cash receipts or payments from January 1, 2004 to the effective date
of the commutation will similarly be taken into consideration in arriving at the
balances to be commuted.

 

Any balances due to or from Affiliates of the Sellers on paid losses will be
treated as part of the contemplated pre-Closing distribution to the Sellers or
will otherwise be cleared on a dollar for dollar basis either on or before the
Closing Date (i.e., such balances will NOT be discounted).

 

Finally, to the extent applicable, the effect of taxation should be provided for
in respect of these movements (see also paragraph 5).

 

5. Assets/Liabilities Assumed By Sellers

 

a) Certain assets and liabilities will be assumed by the Sellers on or prior to
the Closing Date with up to an equivalent net cash amount transferred to or from
SANV by the Sellers.

 

To the extent applicable, the effect of taxation should be provided for in
respect of these transactions.



--------------------------------------------------------------------------------

b) Any net deferred tax asset remaining on the balance sheet will be transferred
to the Sellers on or prior to the Closing and will not be taken into account in
arriving at the Closing Surplus of SANV. However, any net deferred tax liability
remaining at the Closing on the balance sheet will be recognized in full in
arriving at the Closing Surplus.

 

6. Transfer of Reinsurance Recoverables on Paid Losses

 

All reinsurance recoverables related to losses paid prior to the Closing shall
remain the sole property of Sellers or their Affiliates after the Closing and
will be reflected as such for the purposes of calculating the Estimated Total
Surplus and Closing Total Surplus. Any such amounts collected by SANV subsequent
to the Closing Date will be passed through to the Sellers as and when collected

 

7. Bad debt and Reserve Adjustments

 

Internal reserve adjustments will be calculated on a basis consistent with that
of the Milliman Report.

 

8. Discount and Adjust ULAE

 

The net undiscounted Loss and Allocated Loss Adjustment Expense Reserves will be
discounted by 22.5%.

 

The ULAE provision will not be discounted for the time value of money and will
be adjusted at Closing to the Euro equivalent of $5.0 million per the definition
of SANV ULAE included in the Agreement.

 

The Provision for Bad and Doubtful Debts in respect of Reinsurance Recoverable
on Unpaid Losses will be taken to be that calculated by SANV in accordance with
its past practice, adjusted to take account of any commutations and then
discounted by 22.5%.

 

9. Special Asset

 

For the purposes of the Estimated Closing Balance Sheet of SANV and for the
calculation of the Estimated Closing Surplus of SANV, an asset referred to as
the SANV Special Asset shall be shown in Euro equivalent amount of $0.5 million.

 

This SANV Special Asset will not appear on the Closing Balance Sheet and will
not be taken into account in the calculation of the Closing Total Surplus of
SANV.

 

10. Distribution to Sellers

 

The total amount of the distribution to the Sellers at the Closing will be such
as to leave a Closing Surplus of the Euro equivalent of $5 million.



--------------------------------------------------------------------------------

Assets are to be distributed to the Sellers in the following order:

 

Firstly, any remaining balances due to/from affiliates;

 

Secondly, any net deferred tax asset, to the extent admitted;

 

Thirdly, Common Stocks; and

 

Fourthly, Cash and short term investments.

 

 



--------------------------------------------------------------------------------

Exhibit B

 

Methodology for calculating Reserves in respect of Acquired Liabilities

 

1. AARe:

 

Reserves for AARe (excluding provision for uncollectible reinsurance on unpaid
losses) will be equal to the indicated total loss and allocated loss adjustment
expenses reserve as calculated by Tillinghast for the Acquired Liabilities of
AARe. The Acquired Liabilities of AARe will be determined pursuant to the
Tillinghast Allocation Methodology.

 

2. BRUK:

 

Reserves for BRUK (excluding provision for uncollectible reinsurance on unpaid
losses) will be equal to the dollar-equivalent best estimate of Milliman as
specified in the Milliman Report, together with an appropriate allowance for
legal expenses that BRUK incurs in relation to claims, disputes and litigation,
which are specifically excluded by Milliman.

 

3. SANV:

 

Reserves for SANV (excluding provision for uncollectible reinsurance on unpaid
losses) will be equal to the dollar-equivalent best estimate of Sellers’
internal actuaries, using methodologies consistent with those employed by
Milliman, together with an appropriate allowance for legal expenses that SANV
incurs in relation to claims, disputes and litigation, or other expense
reserves, in each case, that are specifically excluded by Sellers’ internal
actuarial evaluation.



--------------------------------------------------------------------------------

Exhibit C

 

The Umpire

 

1. The Umpire shall be Tillinghast in respect of any matter in dispute
concerning AARe or Milliman in respect of any matter in dispute concerning BRUK
or SANV.

 

2. The Umpire shall act as an expert and not as an arbitrator.

 

3. The parties hereby agree and undertake that in relation to any dispute
referred to the Umpire:

 

(a) the parties will each use all reasonable endeavors to co-operate with the
Umpire in resolving such dispute, and for that purpose will provide to him all
such information and documentation as he may reasonably require;

 

(b) the Umpire shall have the right to seek such professional assistance and
advice as he may require in fulfilling his duties; and

 

(c) the fees of the Umpire (and any professional fees incurred by him) shall be
borne as to half by the Purchaser and as to half by the Sellers, provided that
if either party fails to pay its share of any such fee within seven days of the
relative invoice being rendered to the parties or either of them, the other
party shall be entitled to pay the full amount of the fee and thereupon to
recover one half thereof from the first-mentioned party as a debt due and
payable on demand.

 

4. The decision of the Umpire shall be final and binding on the parties except
in the case of manifest error.